Exhibit 10.1

 

 

[g400721km01i001.jpg]

 

410 17th Street, Suite 1400

Denver, CO 80202

(720) 440-6100 phone

(720) 305-0804 fax

 

Bonanzacrk.com

 

November 12, 2018

 

Mr. Brant H. DeMuth

9879 Sara Gulch Circle

Parker, Colorado 80138

 

Re:          Employment Terms and Conditions — Executive Vice President and
Chief Financial Officer

 

Dear Brant:

 

Bonanza Creek Energy, Inc. (the “Company”) is pleased to offer you an employment
position as Executive Vice President and Chief Financial Officer (“CFO”),
reporting to the Company’s Chief Executive Officer.  This letter supercedes and
replaces in all respects my letters to you dated October 15 and October 22,
2018.

 

In summary, as CFO, your compensation will be:

 

·                  An annual salary of $315,000 (“Base Salary”), to be paid on a
bi-weekly basis, subject to all withholdings and deductions.

·                  A one-time grant on the first day of your employment (the
“Grant Date”) of restricted stock units, utilizing the form of restricted stock
agreement attached hereto as Exhibit A, equal in number to the quotient of
(i) $650,000 divided by (ii) the volume-weighted average price of BCEI for the
30 trading days immediately preceding the Grant Date.  The restricted stock
units will vest ratably over a five-year period, one-fifth on each of the first
five anniversaries of the Grant Date.

·                  A one-time sign-on bonus of $100,000, intended primarily to
help replace the annual bonus for the 2018 performance period that you would
have received from your prior employer.

·                  Participation in the Company’s 2017 Long Term Incentive
Program (“LTIP”), subject to the terms and conditions of the LTIP and the award
agreement(s) to be entered into thereunder, at the discretion of the Company’s
Compensation Committee and Board of Directors as further discussed below.

·                  Participation in the Company’s Short Term Incentive Program
(the “STIP”) as further discussed below.

·                  Five weeks of annual paid vacation or participation in the
Company’s No Tracking Vacation Program, at your election; ten (10) days sick
leave annually; and eleven (11) paid holidays per year, all in accordance with
the Company’s benefits policy.

·                  Option to participate in the Company’s 401(k) Plan, in
accordance with such plan; currently the Company provides matching contributions
of 6% of W-2 income, which amount may be amended from time to time in accordance
with the terms of the 401(k) Plan.

·                  Option to participate in the Company’s health insurance plans
upon your election subject to the terms and conditions of the plans.

·                  Option to participate in the Company’s flexible benefit plan
(Section 125 Plan).

·                  Participation in the Company’s Executive Change in Control
and Severance Plan, as amended from time to time (the “Severance Plan”) as a
Tier 2 Executive (as such term is defined in the Severance Plan).  A copy of the
current Severance Plan is attached hereto as Exhibit B.

 

The LTIP is administered by the Compensation Committee and the Board of
Directors of the Company.  Your annual “target” LTIP award will be equal to 150%
of your Base Salary.  Your first annual LTIP award will be made during our
normal award cycle in March or April 2019.

 

1

--------------------------------------------------------------------------------



 

The STIP is administered by the Compensation Committee and the Board of
Directors of the Company.  The STIP has been designed to supplement your base
salary and provide a year-over-year short term incentive cash bonus payment
opportunity when the Company meets or exceeds its goals.  Your annual “target”
STIP opportunity as CFO will be equal to 75% of your Base Salary and will be
based on Company performance achievement.  You will begin your participation in
the STIP with the 2019 performance period.  Bonuses under the STIP for each
year, if any, will typically be paid in March of the following year.

 

The Company may modify compensation and benefits from time to time as it deems
necessary in accordance with the terms and conditions of the plans set forth
above and the Company’s policies.

 

The terms and conditions of employment set forth in this Employment Letter are
contingent upon your signing the Company’s Employee Restrictive Covenants,
Proprietary Information and Inventions Agreement (the “PIIA”) attached hereto as
Exhibit C.

 

You will be expected to abide by the Company’s rules and regulations, as such
may be modified by the Company from time to time.

 

Notwithstanding anything to the contrary, your employment with the Company is AT
WILL.  You may terminate your employment with the Company at any time and for
any reason whatsoever simply by notifying the Company, subject only to any
rights or obligations that may be required by the Severance Plan or the PIIA,
each as may be amended from time to time.  Likewise, the Company may terminate
your employment at any time and for any reason whatsoever, with or without cause
or advance notice, subject only to any rights and obligations that may be
required by the Severance Plan or the PIIA, as each may be amended from time to
time.

 

In consideration for the benefits to be provided to you under this Employment
Letter to which you are not currently entitled, by executing this Employment
Letter, you hereby (i) accept the terms of employment outlined in this
Employment Letter and (ii) acknowledge and agree that this Employment Letter
constitutes the entire agreement between you and the Company concerning your
employment (except as otherwise may be set forth in the LTIP and any agreements
entered into thereunder, the STIP, the Severance Plan, the PIIA or any
Indemnification Agreement entered into between you and the Company
(collectively, the “Additional Agreements”)), and supersedes and terminates all
prior and contemporaneous agreements and understandings, both written and oral,
between the parties with respect to its subject matters, except for the
Additional Agreements.  You agree that the Company has not made any promise or
representation to you concerning this Employment Letter not expressed in this
Employment Letter, and that, in signing this Employment Letter, you are not
relying on any prior oral or written statement or representation by the Company,
but are instead relying solely on your own judgment and the judgment of your
legal and tax advisors, if any.

 

2

--------------------------------------------------------------------------------



 

If you have any questions or need additional information, please feel free to
contact me.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Eric T. Greager

 

 

Name:  Eric T. Greager

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

 

Accepted and agreed:

 

 

 

 

 

 

 

 

/s/ Brant H. DeMuth

 

 

Brant H. DeMuth

 

 

 

 

 

 

Date:

11-12-2018

 

 

 

3

--------------------------------------------------------------------------------



 

Exhibit A

 

Form of Restricted Stock Unit Agreement

 

1

--------------------------------------------------------------------------------



 

INDUCEMENT RESTRICTED STOCK UNIT AGREEMENT

 

THIS INDUCEMENT RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is entered
into as of the Grant Date (as defined below), by and between Grantee (as defined
below) and Bonanza Creek Energy, Inc., a Delaware corporation (the “Company”).

 

WITNESSETH:

 

WHEREAS, Grantee has been selected by the board of directors of the Company (the
“Board”) or the compensation committee of the Board (the “Committee”) to receive
an Award of Stock Units (as defined in the Plan) of the Company (the “Award”) as
set forth in this Agreement;

 

WHEREAS, the Board has determined it is in the best interest of the Company to
grant the Award to Grantee as an inducement material to the Grantee’s entry into
employment with the Company pursuant to Rule 711(a) and the other relevant
rules of the NYSE MKT Company Guide for equity grants to induce new employees to
enter into employment with the Company;

 

WHEREAS, the Grantee has executed an employment agreement and/or offer letter
(the “Employment Agreement”) with the Company;

 

WHEREAS, as an inducement for the Grantee to enter into the Employment
Agreement, the Committee, or its delegate, has granted to the Grantee the Award
on the terms and conditions set forth in this Agreement; and

 

WHEREAS, the Grantee desires to accept the aforementioned Award in accordance
with the terms and conditions of this Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:

 

1.             Definitions. The following terms used in this Agreement shall
have the meanings set forth in this Section 1:

 

a)            “Affiliate” has the meaning set forth in the CIC Severance Plan.

 

b)            “Cause” has the meaning set forth in the CIC Severance Plan.

 

c)             “CIC Effective Date” has the meaning set forth in the CIC
Severance Plan.

 

d)            “CIC Severance Plan” means the Bonanza Creek Energy, Inc. Fifth
Amended and Restated Executive Change in Control and Severance Plan, as the same
may be amended from time to time.

 

e)             “Date of Termination” means the date on which Grantee’s Service
with the Company or an Affiliate terminates for any reason; provided, that a
Date of Termination shall not be deemed to occur by reason of a Grantee’s
transfer of Service between the Company and an Affiliate; further provided that
a Grantee’s

 

2

--------------------------------------------------------------------------------



 

Service shall not be considered terminated while Grantee is on a leave of
absence from the Company or an Affiliate approved by the Company or such
Affiliate.

 

f)             “Designated Beneficiary” means the beneficiary or beneficiaries
designated by Grantee in a writing filed with the Company in the form attached
hereto as Exhibit A.

 

g)             “Disability” or “Disabled” has the meaning set forth in the CIC
Severance Plan.

 

h)            “Eligible Individual” has the meaning set forth in the CIC
Severance Plan.

 

i)              “Good Reason” has the meaning set forth in the CIC Severance
Plan.

 

j)             “Grant Date” means the date on which this Award was granted, as
set forth in the Grant Notice.

 

k)            “Grantee” means the employee of the Company specified in the grant
notice issued by the Company on or about the Grant Date (the “Grant Notice”).

 

l)              “Plan” means the Bonanza Creek Energy, Inc. 2017 Long Term
Incentive Plan, as such may be amended from time to time.

 

m)           “Release” has the meaning set forth in the CIC Severance Plan.

 

n)            “Restricted Stock Units” means time-based Stock Units (as defined
in the Plan) granted under this Agreement and subject to the terms of this
Agreement

 

Capitalized terms used herein without definition have the meanings ascribed to
such terms in the Plan.  Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.

 

2.             Award.  Grantee is hereby granted a Restricted Stock Unit award
covering the number of Restricted Stock Units set forth in the Grant Notice.

 

3.             Vesting.  Except as set forth in Sections 4 and 5, the Restricted
Stock Units shall vest in accordance with the vesting schedule set forth in the
Grant Notice.

 

4.             Termination of Services.

 

a)            Except as may otherwise be provided in Section 4(b), Section 5 and
the CIC Severance Plan, Grantee shall forfeit any unvested Restricted Stock
Units that have not vested in accordance with Section 3 as of a Date of
Termination.

 

b)            In the event the Grantee’s Service with the Company or any
Affiliate is terminated by the Company without Cause, any unvested Restricted
Stock Units granted pursuant to this Agreement shall vest in full as of
Grantee’s

 

3

--------------------------------------------------------------------------------



 

Date of Termination, subject to Grantee’s execution and non-revocation of a
Release within 60 days of Grantee’s Date of Termination.

 

5.             Change in Control.  In the event of a Change in Control, if the
Award is (a) continued or assumed or (b) substituted or replaced with an award
with respect to cash or shares of the acquirer in such Change in Control, in
each case, with substantially equivalent terms and value as the Award (as
applicable, “Assumed”), on the CIC Effective Date, and Grantee subsequently
incurs a termination of employment covered by Section 5(d) of the CIC Severance
Plan, any unvested Restricted Stock Units shall vest in full as of Grantee’s
Date of Termination, subject to Grantee’s execution and non-revocation of a
Release within 60 days of Grantee’s Date of Termination.  If the Award is not
Assumed on the CIC Effective Date, any unvested Restricted Stock Units shall
vest in full on the CIC Effective Date.

 

6.             Payment.  Payment in respect of vested Restricted Stock Units
shall be made by the Company as soon as administratively practicable (and in no
event later than 60 days) after the applicable vesting date. The Company shall
settle vested Restricted Stock Units by issuing Grantee a number of shares of
Stock (as defined in the Plan) equal to the number of vested Restricted Stock
Units.

 

7.             Withholding.

 

a)            Any income taxes, FICA, state disability insurance or other
similar payroll and withholding taxes (“Withholding Obligation”) arising with
respect to the Restricted Stock Units are the sole responsibility of Grantee.
Any Withholding Obligation that arises as a result of the payment of cash
amounts pursuant to the Dividend Equivalent Right set forth in Section 9 below
shall be withheld by the Company in cash from the amounts paid. Any Withholding
Obligation that arises as a result of the settlement of vested Restricted Stock
Units through granting of Stock pursuant to Section 6 above shall be settled
pursuant to Sections 7(b) or 7(c) below.

 

b)            By accepting this Agreement, Grantee hereby elects, effective on
the Grant Date, to sell shares of Stock held by Grantee in an amount and at such
time as is determined in accordance with this Section 7(b), and to allow the
Agent, as defined below, to remit the cash proceeds of such sales to the Company
as more specifically set forth below (a “Sell to Cover”) to permit Grantee to
satisfy the Withholding Obligation to the extent the Withholding Obligation is
not otherwise satisfied pursuant to the provisions of Section 7(c) below and
further acknowledges and agrees to the following provisions:

 

i.              Grantee hereby irrevocably appoints the Company’s designated
broker E*TRADE Securities LLC, or such other broker as the Company may select,
as Grantee’s agent (the “Agent”), and authorizes and directs the Agent to:

 

4

--------------------------------------------------------------------------------



 

1.             Sell on the open market at the then prevailing market price(s),
on Grantee’s behalf, as soon as practicable on or after the delivery of Stock in
settlement of vested Restricted Stock Units, the number (rounded up to the next
whole number) of shares of Stock sufficient to generate proceeds to cover
(A) the satisfaction of the Withholding Obligation arising from the settlement
of the vested Restricted Stock Units to the extent not otherwise satisfied
pursuant to Section 7(c) and (B) all applicable fees and commissions due to, or
required to be collected by, the Agent with respect thereto;

 

2.             Remit directly to the Company the proceeds necessary to satisfy
the Withholding Obligation;

 

3.             Retain the amount required to cover all applicable fees and
commissions due to, or required to be collected by, the Agent, relating directly
to the sale; and

 

4.             Deposit any remaining funds in Grantee’s account.

 

ii.             Grantee acknowledges that Grantee’s election to Sell to Cover
and the corresponding authorization and instruction to the Agent set forth in
Section 7(b) is intended to comply with the requirements of
Rule 10b5-1(c)(1) under the Exchange Act, and to be interpreted to comply with
the requirements of Rule 10b5-1(c) under the Exchange Act (Grantee’s election to
Sell to Cover and the provisions of Section 7(b), collectively, the “10b5-1
Plan”). Grantee acknowledges that by accepting this Award, he or she is adopting
the 10b5-1 Plan to permit Grantee to satisfy the Withholding Obligation. Grantee
hereby authorizes the Company and the Agent to cooperate and communicate with
one another to determine the number of shares of Stock that must be sold
pursuant to Section 7(b) to satisfy the Withholding Obligation.

 

iii.            Grantee acknowledges that the Agent is under no obligation to
arrange for the sale of Stock at any particular price under this 10b5-1 Plan and
that the Agent may effect sales as provided in this 10b5-1 Plan in one or more
sales and that the average price for executions resulting from bunched orders
may be assigned to Grantee’s account. In addition, Grantee acknowledges that it
may not be possible to sell shares of Stock as provided for in this 10b5-1 Plan
and in the event of the Agent’s inability to sell shares of Stock, Grantee will
continue to be responsible for the Withholding Obligation.

 

5

--------------------------------------------------------------------------------



 

iv.            Grantee hereby agrees to execute and deliver to the Agent any
other agreements or documents as the Agent reasonably deems necessary or
appropriate to carry out the purposes and intent of this 10b5-1 Plan. The Agent
is a third-party beneficiary of Section 7(b) and the terms of this 10b5-1 Plan.

 

v.             Grantee’s election to Sell to Cover and to enter into this 10b5-1
Plan is irrevocable. This 10b5-1 Plan shall terminate not later than the date on
which the Withholding Obligation arising from the payment of the vested
Restricted Stock Units is satisfied.

 

c)             Alternatively, or in addition to or in combination with the Sell
to Cover provided for under Section 7(b), if authorized by the Committee,
Grantee may satisfy the Withholding Obligation through Grantee surrendering
shares of Stock to which Grantee is otherwise entitled to under this Agreement
or the Plan (if any) with an aggregate fair market value that is not more than
the maximum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such taxable income).

 

8.             No Stockholder Rights. Grantee shall have no voting, dividend, or
other stockholder rights in respect of the Restricted Stock Units granted
hereunder. Upon the issuance of shares of Stock as payment under this Agreement,
Grantee shall have all of the rights of a stockholder with respect to such
shares of Stock as of the date Grantee becomes the record owner of such shares.

 

9.             Dividend Equivalent Right. Grantee shall be entitled to a
Dividend Equivalent Right entitling Grantee, with respect to each Restricted
Stock Unit, to receive a cash payment based on the regular cash dividends that
would have been paid on a share of Stock during the period between the Grant
Date of the Restricted Stock Units and the date the Restricted Stock Units are
paid pursuant to Section 6. All amounts payable as a result of such Dividend
Equivalent Right shall be accumulated and paid to Grantee in cash on the date
that payment is made in respect of the related Restricted Stock Units in
accordance with Section 6, above.

 

10.          Heirs and Successors. This Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business. If any
rights of Grantee or benefits distributable to Grantee under this Agreement have
not been exercised or distributed, respectively, at the time of Grantee’s death,
such rights shall be exercisable by the Designated Beneficiary, and such
benefits shall be distributed to the Designated Beneficiary, in accordance with
the provisions of this Agreement. If a deceased Grantee fails to designate a
beneficiary, or if the Designated Beneficiary does not survive Grantee, any
rights that would have been exercisable by Grantee and any benefits
distributable to Grantee shall be exercised by or distributed to the legal
representative of the estate of Grantee. If a deceased Grantee designates a
beneficiary and the Designated Beneficiary survives Grantee but dies before the
Designated Beneficiary’s exercise of all rights under this Agreement or before
the complete distribution of benefits to the

 

6

--------------------------------------------------------------------------------



 

Designated Beneficiary under this Agreement, then any rights that would have
been exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.

 

11.          Administration. The authority to manage and control the operation
and administration of this Agreement shall be vested in the Board or the
Committee, and the Board or the Committee shall have all powers with respect to
this Agreement as it has with pursuant to Article 3 of the Plan. Any
interpretation of the Agreement by the Board or the Committee and any decision
made by it with respect to the Agreement is final and binding on all persons.

 

12.          Additional Terms and Conditions. This Agreement and the Award
granted hereunder is granted as an inducement material to the Grantees entry
into employment with the Company pursuant to Rule 711(a) and the other relevant
rules of the NYSE MKT Company Guide for equity grants to induce new employees to
enter into employment with the Company, and not pursuant to the Plan. 
Notwithstanding the foregoing, the following provisions of the Plan, and all
interpretations, amendments, rules and regulations promulgated by the Board or
the Committee from time to time pursuant to the Plan, are incorporated herein by
reference and shall be in full force and effect as if the provisions were
contained within this Agreement:

 

a)            Article 3:  Administration of the Plan;

 

b)            Article 10:  Terms and Conditions of Restricted Stock and Stock
Units;

 

c)             Article 13:  Terms and Conditions of Dividend Equivalent Rights;

 

d)            Article 15:  Parachute Limitations;

 

e)             Article 16:  Requirements of Law;

 

f)             Article 17:  Effect of Changes in Capitalization; and

 

g)             Article 18:  General Provisions.

 

13.          Fractional Shares. In lieu of issuing a fraction of a share of
Stock resulting from an adjustment of the Award pursuant to Section 17.4 of the
Plan (as incorporated by herein by reference pursuant to Section 12 of this
Agreement) or otherwise, the Company will be entitled to pay to Grantee an
amount equal to the fair market value of such fractional share.

 

14.          Not An Employment Contract. The Award will not confer on Grantee
any right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Grantee’s Service at any time.

 

15.          Notices. Any written notices provided for in this Agreement shall
be in writing and shall be deemed sufficiently given if either hand delivered or
if sent by fax or overnight courier, or by postage paid first class mail.
Notices sent by mail shall be deemed received three business days after mailing
but in no event later than the date of actual receipt. Notices shall be

 

7

--------------------------------------------------------------------------------



 

directed, if to Grantee, at Grantee’s address indicated by the Company’s
records, or if to the Company, at the Company’s principal executive office.

 

16.          Amendment. Amendment of the provisions of the Plan that are
incorporated into this Agreement shall also, and without any other action
required, automatically apply and be incorporated into this Agreement; provided
that no amendment, suspension, or termination of the Plan shall, without the
consent of the Grantee, impair rights or obligations under this Award.  This
Agreement may be amended by written agreement of Grantee and the Company without
the consent of any other person.

 

17.          409A Savings Clause. All amounts payable hereunder are intended to
comply with the requirements of Section 409A, and this Agreement shall be
interpreted accordingly.

 

18.          Electronic Acceptance. By logging into and accepting this Agreement
through Grantee’s account with the Agent, Grantee (a) understands, represents,
acknowledges and agrees to be bound by this Agreement as if Grantee had manually
signed this Agreement, (b) agrees that Agent or its designee shall obtain and
retain custody of the shares of Stock issuable upon settlement of vested
Restricted Stock Units until such time as all withholding obligations have been
satisfied, (c) elects to conduct a Sell to Cover to satisfy the Withholding
Obligation in accordance with Section 7(b) of the Agreement, (d) represents and
warrants that (i) Grantee has carefully reviewed Section 7(b) of this Agreement,
(ii) Grantee is not subject to any legal, regulatory or contractual restriction
that would prevent the Agent from conducting sales and does not have, and will
not attempt to exercise, authority, influence or control over any sales of Stock
effected by the Agent and (iii) as of the date Grantee accepts this Agreement,
Grantee is not aware or in possession of any material, nonpublic information
with respect to the Company or its affiliates or any of their respective
securities. In the event that Grantee does not accept this Agreement through the
Agent’s online grant acceptance system within 90 days of the Grant Date, the
Company shall have the option, but not the obligation, to cancel and revoke the
Award represented by this Agreement, and the Award shall be forfeited by Grantee
without any further consideration.

 

8

--------------------------------------------------------------------------------



 

Exhibit A

 

[g400721km03i001.jpg]

Bonanza Creek Energy Beneficiary Designation

 

Primary Beneficiary

 

I hereby designate the following person or persons as primary Beneficiaries of
my Award granted pursuant to the Agreement payable in the event of my death.

 

Name:

 

Name:

Social Security Number:

 

Social Security Number:

Address:

 

Address:

Date of Birth:

 

Date of Birth:

Relationship to Participant:

 

Relationship to Participant:

Percentage:

 

Percentage:

 

The total of the percentages cannot exceed 100%. When more than one Beneficiary
is designated, and no percentage is specified, payment will be made in equal
shares to each surviving Beneficiary, or all to the last surviving Beneficiary.

 

Contingent Beneficiary

 

In the event that there is no living primary Beneficiary at my death, I hereby
designate the following person or persons as contingent Beneficiaries of my
Award granted pursuant to the Agreement:

 

Name:

 

Name:

Social Security Number:

 

Social Security Number:

Address:

 

Address:

Date of Birth:

 

Date of Birth:

Relationship to Participant:

 

Relationship to Participant:

Percentage:

 

Percentage:

 

The total of the percentages cannot exceed 100%. When more than one Beneficiary
is designated, and no percentage is specified, payment will be made in equal
shares to each surviving Beneficiary, or all to the last surviving Beneficiary.

 

Participant Signature

 

I reserve the right to revoke or change any Beneficiary designation. I hereby
revoke all my prior designations (if any) of primary and contingent
Beneficiaries.

 

Signature

 

 

DATE

 

 

 

 

 

Print Name

 

 

 

 

Please return this form to Human Resources when you have completed it.

 

A-1

--------------------------------------------------------------------------------



 

Exhibit B

 

Executive Change in Control and Severance Plan

 

1

--------------------------------------------------------------------------------



 

BONANZA CREEK ENERGY, INC.

 

FIFTH AMENDED AND RESTATED EXECUTIVE CHANGE IN CONTROL
AND SEVERANCE PLAN

 

1.                                      Purpose and Effective Date.  Bonanza
Creek Energy, Inc. (the “Company”) has adopted this Fifth Amended and Restated
Executive Change in Control and Severance Benefit Plan (this “Plan”) to provide
for the payment of severance or change in control benefits to Eligible
Individuals (as defined below).  The Plan was approved by the Board of Directors
of the Company (the “Board”) to be effective as of March 30, 2018 (the
“Effective Date”).

 

2.                                      Definitions.  For purposes of this Plan,
the terms listed below will have the meanings specified herein:

 

(a)                                 “Accrued Obligations” means (i) payment to
an Eligible Individual of all earned but unpaid Base Salary through the Date of
Termination prorated for any partial period of employment; (ii) payment to an
Eligible Individual, in accordance with the terms of the applicable benefit plan
of the Company or its Affiliates or to the extent required by law, of any
benefits to which such Eligible Individual has a vested entitlement as of the
Date of Termination; (iii) payment to an Eligible Individual of any accrued
unused vacation; and (iv) payment to an Eligible Individual of any approved but
not yet reimbursed business expenses incurred in accordance with applicable
policies of the Company and its Affiliates, including this Plan.

 

(b)                                 “Administrator” means the Compensation
Committee of the Board or another person or committee appointed by the Board to
administer this Plan.

 

(c)                                  “Affiliate” means (i) with respect to the
Company, any person that directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Company and any predecessor to any such entity; provided¸ however, that a
natural person shall not be considered an Affiliate; and (ii) with respect to an
Eligible Individual, any person that directly, or through one or more
intermediaries, is controlled by such Eligible Individual or members of such
Eligible Individual’s immediate family.

 

(d)                                 “Annual Bonus” means the greater of (i) the
average of the annual bonuses earned by the Eligible Individual pursuant to the
STIP for the two calendar years immediately preceding the Date of Termination
and (ii) the Eligible Individual’s then current “target” annual bonus amount.

 

(e)                                  “Base Salary” means an Eligible
Individual’s annual base salary as of a Notice of Termination (without regard to
any reduction in such Base Salary which constitutes Good Reason).

 

(f)                                   “Cause” means any of the following:

 

(i)                                     an Eligible Individual has failed or
refused to substantially perform such Eligible Individual’s duties,
responsibilities or authorities (other than any such refusal or failure
resulting from such Eligible Individual’s becoming Disabled);

 

2

--------------------------------------------------------------------------------



 

(ii)                                  any commission by or indictment of by an
Eligible Individual of a felony or crime of moral turpitude;

 

(iii)                               an Eligible Individual has engaged in
material misconduct in the course and scope of such Eligible Individual’s
employment with the Company, including, but not limited to, gross incompetence,
disloyalty, disorderly conduct, insubordination, harassment of other employees
or third parties, chronic abuse of alcohol or unprescribed controlled
substances, improper disclosure of confidential information, chronic and
unexcused absenteeism, improper appropriation of a corporate opportunity or any
other material violation of the Company’s personnel policies, rules or codes of
conduct or any fiduciary duty owed to the Company or its Affiliates, or any
applicable law or regulation to which the Company or its Affiliates are subject;

 

(iv)                              an Eligible Individual has committed any act
of fraud, embezzlement, theft, dishonesty, misrepresentation or falsification of
records; or

 

(v)                                 for an Eligible Individual who is not a Tier
1 Executive, an Eligible Individual has engaged in any act or omission that is
likely to materially damage the Company’s business, including, without
limitation, damages to the Company’s reputation.

 

(g)                                  “Change in Control” means:

 

(i)                                     the acquisition by any individual,
entity or group (within the meaning of Sections 13(d)(3) or 14(d)(2) of the
Exchange Act) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (A) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions by a Person shall not constitute a Change in Control:
(I) any acquisition directly from the Company; (II) any acquisition by the
Company; (III) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or (IV) any acquisition by any Person pursuant to a Business
Combination that does not constitute a Change in Control under
Section 2(g)(ii) below;

 

(ii)                                  the consummation of a reorganization,
merger, consolidation of the Company or sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”) if, 
immediately following such Business Combination, all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, less than 50% of, respectively, the then outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or managers, as the case may be, of the
entity resulting from such Business Combination (including, without limitation,
any entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries); or

 

3

--------------------------------------------------------------------------------



 

(iii)                               the approval by the stockholders of the
Company of a complete liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not occur (A) under
Section 2(g)(i) if Incumbent Directors (as determined immediately before any
such acquisition described therein) constitute 50% or more of  the Board
immediately following any such acquisition, (B) under Section 2(g)(ii) if
Incumbent Directors (as determined immediately before consummation of a Business
Combination) constitute 50% or more of the members of the board of directors (or
similar body) of the entity resulting from such Business Combination (including,
without limitation, any entity that as a result of such transaction owns the
Company or all or substantially all of the Company’s assets, in either case,
either directly or through one or more subsidiaries) or (C) in connection with
any transaction approved by a federal bankruptcy court.

 

(h)                                 “CIC Effective Date” means the date upon
which a Change in Control occurs.

 

(i)                                     “COBRA” means the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended from time to time.

 

(j)                                    “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

(k)                                 “Date of Termination” means (i) if the
Eligible Individual’s employment with the Company and its Affiliates is
terminated by death, the date of such Eligible Individual’s death; (ii) if the
Eligible Individual’s employment is terminated because of the Eligible
Individual becoming Disabled, then 30 days after the Notice of Termination is
given; or (iii) if (A) the Eligible Individual’s employment is terminated by the
Company or any of its Affiliates with or without Cause or (B) the Eligible
Individual’s employment by the Eligible Individual with or without Good Reason,
then, in each case, the date specified in the Notice of Termination, which shall
comply with the applicable notice requirements set forth herein.  Transfer of
employment between and among the Company and its Affiliates, by itself, shall
not constitute a termination of employment for purposes of this Plan.

 

(l)                                     “Disability” or “Disabled” as it relates
to an Eligible Individual means when such Eligible Individual (i) receives
disability benefits under either Social Security or the applicable long- term
disability plan of the Company or its Affiliates, if any, or (ii) the
Administrator, upon the written report of a qualified physician designated by
the Administrator or the insurer of the applicable long-term disability plan of
the Company or its Affiliates, shall have determined (after a complete physical
examination of the Eligible Individual at any time after he has been absent from
employment with the Company or its Affiliates for 90 or more consecutive
calendar days) that such Eligible Individual has become physically and/or
mentally incapable of performing such Eligible Individual’s essential job
functions with or without reasonable accommodation as required by law due to
injury, illness, or other incapacity (physical or mental).

 

(m)                             “Emergence Grants” has the meaning assigned to
it in the Restructuring Support Agreement.

 

4

--------------------------------------------------------------------------------



 

(n)                                 “Employee Restrictive Covenants, Proprietary
Information and Inventions Agreement” means that certain Employee Restrictive
Covenants, Proprietary Information and Inventions Agreement or, with respect to
a Tier 5 Key Employee, that certain Employee Proprietary Information and
Inventions Agreement, as applicable, executed by an Eligible Individual.

 

(o)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(p)                                 “Good Reason” shall exist in the event any
of the following actions are taken without an Eligible Individual’s consent:

 

(i)                                     such Eligible Individual’s authority
with Company or its Affiliates is, or such Eligible Individual’s duties or
responsibilities based on such Eligible Individual’s job title or job
description are, materially diminished relative to such Eligible Individual’s
authority, duties and responsibilities as in effect immediately prior to such
change, provided, however, that in no event shall removal of such Eligible
Individual from the position of manager, director or officer of any direct or
indirect Affiliate of the Company in connection with any corporate restructuring
constitute Good Reason and provided, further, that in no event shall the removal
of an Eligible Individual from the Board following a Change in Control
constitute Good Reason;

 

(ii)                                  a reduction in such Eligible Individual’s
annual base salary as in effect immediately prior to reduction in an amount of
10% or more;

 

(iii)                               a relocation of such Eligible Individual’s
primary work location more than 50 miles away from the then-current primary work
location; or

 

(iv)                              any material breach by the Company of any
provision of this Plan or other material agreement between the Company and the
Eligible Individual.

 

(q)                                 “Incumbent Directors” means the members of
the Board as determined immediately prior to the relevant transaction or event
described in Section 2(g).

 

(r)                                    “LTIP” means the Company’s 2017 Long Term
Incentive Plan or any successor equity incentive plan maintained by the Company.

 

(s)                                   “Notice of Termination” means a notice
that indicates the specific termination provision in this Plan relied upon and
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated; provided, however, that
any failure to provide such detail shall not delay the effectiveness of the
termination.

 

(t)                                    “Post-Termination Obligations” means any
obligations owed by an Eligible Individual to the Company or any of its
Affiliates which survive such Eligible Individual’s employment with the Company
or its Affiliates, including, without limitation, those obligations and
restrictive covenants (including covenants not to compete and not to solicit)
set forth in such Eligible Individual’s Employee Restrictive Covenants,
Proprietary Information and Invention Agreement.

 

5

--------------------------------------------------------------------------------



 

(u)                                 “Restructuring” has the meaning assigned to
it in the Restructuring Support Agreement.

 

(v)                                 “Restructuring Support Agreement” means the
Restructuring Support and Lock-Up Agreement, dated as of December 23, 2016, as
amended, by and among the Company and each of its subsidiaries, certain holders
of the Company’s 5.75% Senior Notes due 2023 and 6.75% Senior Notes due 2021,
NGL Energy Partners LP, and NGL Crude Logistics, LLC.

 

(w)                               “Section 409A” means Section 409A of the Code
and the regulations and administrative guidance issued thereunder.

 

(x)                                 “Section 4999” means Section 4999 of the
Code.

 

(y)                                 “Separation from Service” means a
“separation from service” as such term is defined for purposes of Section 409A.

 

(z)                                  “Severance Obligations” means the Severance
Obligations identified in Section 5(b), 5(c) and 5(d) of this Plan, as
applicable.

 

(aa)                          “Severance Obligation Period” means (i) in the
case of a Tier 1 Executive , the period equal to 12 months multiplied by the
applicable percentage of Base Salary and Annual Bonus the Tier 1 Executive is
eligible to receive as severance as a result of such Tier 1 Executive’s
termination of employment ; (ii) in the case of a Tier 2, Tier 3 or Tier 4
Executive, the period of twelve months; and (iii) in the case of a Tier 5 Key
Employee, the period equal to the number of months (up to a maximum of 12) equal
to the sum of three (3) plus the number of full years of service of the Tier 5
Key Employee with the Company; for all Tiers, the Severance Obligation Period
shall commence on the Date of Termination.

 

(bb)                          “STIP” means the Company’s Short Term Incentive
Program (or any successor thereto).

 

(cc)                            “Tier 1 Executive” means an Eligible Individual
identified as a “Tier 1 Executive” in accordance with Exhibit A attached hereto.

 

(dd)                          “Tier 2 Executive” means an Eligible Individual
identified as a “Tier 2 Executive” in accordance with Exhibit A attached hereto.

 

(ee)                            “Tier 3 Executive” means an Eligible Individual
identified as a “Tier 3 Executive” in accordance with Exhibit A attached hereto.

 

(ff)                              “Tier 4 Executive” means an Eligible
Individual identified as a “Tier 4 Executive” in accordance with Exhibit A
attached hereto.

 

(gg)                            “Tier 5 Key Employee” means an Eligible
Individual identified as a “Tier 5 Key Employee” in accordance with Exhibit A
attached hereto.

 

6

--------------------------------------------------------------------------------



 

(hh)                          “Tier” means the level at which an Eligible
Individual is identified immediately prior to the Eligible Individual’s
termination of employment (without regard to any reduction in such Tier that
constitutes Good Reason).

 

3.                                      Administration of the Plan.

 

(a)                                 Authority of the Administrator.  This Plan
will be administered by the Administrator.  Subject to the express provisions of
this Plan and applicable law, the Administrator will have the authority, in its
sole and absolute discretion, to: (i) adopt, amend, and rescind administrative
and interpretive rules and regulations related to this Plan, (ii) delegate its
duties under this Plan to such agents as it may appoint from time to time, and
(iii) make all other determinations, perform all other acts and exercise all
other powers and authority necessary or advisable for administering this Plan,
including the delegation of those ministerial acts and responsibilities as the
Administrator deems appropriate.  The Administrator shall have complete
discretion and authority with respect to this Plan and its application except to
the extent that discretion is expressly limited by this Plan.  The Administrator
may correct any defect, supply any omission, or reconcile any inconsistency in
this Plan in any manner and to the extent it deems necessary or desirable to
carry this Plan into effect, and the Administrator will be the sole and final
judge of that necessity or desirability. The determinations of the Administrator
on the matters referred to in this Section 3(a) or otherwise arising under this
Plan will be final and conclusive.

 

(b)                                 Manner of Exercise of Authority.  Any action
of, or determination by, the Administrator will be final, conclusive and binding
on all persons, including the Company, the Company’s Affiliates, the Board, the
stockholders of the Company, each Eligible Individual, or other persons claiming
rights from or through an Eligible Individual.  The express grant of any
specific power to the Administrator, and the taking of any action by the
Administrator, will not be construed as limiting any power or authority of the
Administrator. The Administrator may delegate to officers of the Company, or
committees thereof, the authority, subject to such terms as the Administrator
will determine, to perform such functions, including administrative functions,
as the Administrator may determine.  The Administrator may appoint agents to
assist it in administering this Plan.

 

(c)                                  Limitation of Liability.  The Administrator
will be entitled to, in good faith, rely or act upon any report or other
information furnished to the Administrator by any officer or employee of the
Company or any of its Affiliates, the Company’s legal counsel, independent
auditors, consultants or any other agents assisting in the administration of
this Plan.  The Administrator and any officer or employee of the Company or any
of its Affiliates acting at the direction or on behalf of the Administrator will
not be personally liable for any action or determination taken or made in good
faith with respect to the Plan and will, to the fullest extent permitted by law,
be indemnified and held harmless by the Company with respect to any such action
or determination.

 

4.                                      Eligibility.  Each employee of the
Company or any of its Affiliates eligible to receive the benefits described in
this Plan as designated by the Administrator (collectively the “Eligible
Individuals” and each an “Eligible Individual”); provided, that any individual
who is entitled to severance or change in control benefits pursuant to a
separate written agreement

 

7

--------------------------------------------------------------------------------



 

between the Company (or one of its Affiliates) and the individual shall not be
an Eligible Individual.

 

5.                                      Plan Benefits.

 

(a)                                 Payment of Accrued Obligations.  In the
event an Eligible Individual’s Date of Termination occurs for any reason, such
Eligible Individual shall be entitled to receive the Accrued Obligations. 
Participation in all benefit plans of the Company and its Affiliates will
terminate upon an Eligible Individual’s Date of Termination except as otherwise
specifically provided in the applicable plan.

 

(b)                                 Severance Obligations:  Tier 1 Executives. 
The Severance Obligations to a Tier 1 Executive shall be as follows:

 

(i)                                     In the event a Tier 1 Executive’s
employment with the Company and its Affiliates is terminated by the Company or
one of its Affiliates without Cause other than during the one (1) year period
following the CIC Effective Date, the Company (or the Affiliate of the Company
that is the employer of the Eligible Individual immediately prior to
termination) shall provide Severance Obligations set forth below, provide that
the conditions of Section 5(e) and 8 of this Plan have been fulfilled.

 

(1)                                 payment of an amount equal to 200% of the
sum of (A) such Executive’s then current Base Salary as of the Date of
Termination and (B) such Executive’s Annual Bonus;

 

(2)                                 accelerated vesting of a pro-rata portion of
all equity incentives then held by such Executive pursuant to the LTIP or
otherwise that are subject to performance-based vesting conditions, assuming all
applicable performance-based vesting conditions are achieved at target
performance, and with such pro-rata portion determined by a fraction, the
numerator of which is (A) the number of days between the grant date of the
applicable award and such Executive’s Date of Termination and the denominator of
which is (B) the number of days between the grant date and the vesting date of
each applicable award;

 

(3)                                 all equity incentives then held by such
Executive pursuant to the LTIP or otherwise that are not subject to
performance-based vesting conditions will be governed by the award agreement
applicable to the equity incentive award;

 

(4)                                 if and to the extent permitted under
applicable law and without additional cost or penalty to the Company or the
Executive, during the portion, if any, of the 24-month period, commencing as of
the date such Executive is eligible to elect and timely elects to continue
coverage for such Executive and such Executive’s eligible dependents under the
Company’s or an Affiliate’s group health plan pursuant to COBRA or similar state
law, the Company (or the Affiliate of the Company that is the Eligible
Individual’s employer immediately prior to termination) shall reimburse such
Executive for the difference between the amount such Executive pays to effect
and continue such coverage and the employee contribution amount that active
senior executive employees of the Company or its applicable Affiliate pay for
the same or

 

8

--------------------------------------------------------------------------------



 

similar coverage, with any such reimbursement payable for the 60 day period
immediately following the Date of Termination being payable on the first
business day 60 days following the Date of Termination and any other such
reimbursement payable being paid on a monthly basis thereafter; provided that
the Company may modify the continuation coverage contemplated by this
Section 5(b)(i)(4) to the extent reasonably necessary to avoid the imposition of
any excise taxes on the Company for failure to comply with the nondiscrimination
requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, and/or the Health Care and Education Reconciliation Act of 2010, as
amended (to the extent applicable).

 

(ii)                                  In the event a Tier 1 Executive’s
employment with the Company and its Affiliates is terminated by such Tier 1
Executive resigning such Tier 1 Executive’s employment for Good Reason other
than during the one (1) year period following the CIC Effective Date, the
Company (or the Affiliate of the Company that is the employer of the Eligible
Individual immediately prior to termination) shall provide Severance Obligations
set forth below, provide that the conditions of Section 5(e) and 8 of this Plan
have been fulfilled.

 

(1)                                 payment of an amount equal to the sum of
such Executive’s Base Salary as in effect on the applicable Date of Termination
and such Executive’s Annual Bonus;

 

(2)                                 all equity incentives then held by such
Executive pursuant to the LTIP or otherwise will be governed by the award
agreement applicable to the equity incentive award;

 

(3)                                 if and to the extent permitted under
applicable law and without additional cost or penalty to the Company or the
Executive, during the portion, if any, of the 12-month period, commencing as of
the date such Executive is eligible to elect and timely elects to continue
coverage for such Executive and such Executive’s eligible dependents under the
Company’s or an Affiliate’s group health plan pursuant to COBRA or similar state
law, the Company (or the Affiliate of the Company that is the Eligible
Individual’s employer immediately prior to termination) shall reimburse such
Executive for the difference between the amount such Executive pays to effect
and continue such coverage and the employee contribution amount that active
senior executive employees of the Company or its applicable Affiliate pay for
the same or similar coverage, with any such reimbursement payable for the 60 day
period immediately following the Date of Termination being payable on the first
business day 60 days following the Date of Termination and any other such
reimbursement payable being paid on a monthly basis thereafter; provided that
the Company may modify the continuation coverage contemplated by this
Section 5(b)(ii)(3) to the extent reasonably necessary to avoid the imposition
of any excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the Patient Protection and Affordable Care Act
of 2010, as amended, and/or the Health Care and Education Reconciliation Act of
2010, as amended (to the extent applicable).

 

(c)                                  Severance Obligations:  Tier 2 through Tier
4 Executives and Tier 5 Key Employees.  In the event an Eligible Individual’s
employment with the Company and its

 

9

--------------------------------------------------------------------------------



 

Affiliates is terminated by the Company or one of its Affiliates without Cause
or by such Eligible Individual resigning such Eligible Individual’s employment
for Good Reason other than during the one (1) year period following the CIC
Effective Date, the Company (or the Affiliate of the Company that is the
employer of the Eligible Individual immediately prior to termination) shall
provide Severance Obligations set forth below, provided that the conditions of
Sections 5(e) and 8 of this Plan have been fulfilled.

 

(i)                                     Tier 2 through Tier 4 Executives.  The
Severance Obligations to a Tier 2, Tier 3 and Tier 4 Executive shall be as
follows:

 

(1)                                 subject to the potential reduction set forth
in Section 6(b), payment of an amount equal to the sum of such Executive’s Base
Salary as in effect on the applicable Date of Termination and 50% of such
Executive’s Annual Bonus;

 

(2)                                 subject to Section 6, all equity incentives
then held by such Executive pursuant to the LTIP or otherwise will be governed
by the award agreement applicable to the equity incentive award;

 

(3)                                 the Emergence Grant Acceleration, if any;
and

 

(4)                                 if and to the extent permitted under
applicable law and without additional cost or penalty to the Company or the
Executive, during the portion, if any, of the 12-month period, commencing as of
the date such Executive is eligible to elect and timely elects to continue
coverage for such Executive and such Executive’s eligible dependents under the
Company’s or an Affiliate’s group health plan pursuant to COBRA or similar state
law, the Company (or the Affiliate of the Company that is the Eligible
Individual’s employer immediately prior to termination) shall reimburse such
Executive for the difference between the amount such Executive pays to effect
and continue such coverage and the employee contribution amount that active
senior executive employees of the Company or its applicable Affiliate pay for
the same or similar coverage, with any such reimbursement payable for the 60 day
period immediately following the Date of Termination being payable on the first
business day 60 days following the Date of Termination and any other such
reimbursement payable being paid on a monthly basis thereafter; provided that
the Company may modify the continuation coverage contemplated by this
Section 5(c)(i)(4) to the extent reasonably necessary to avoid the imposition of
any excise taxes on the Company for failure to comply with the nondiscrimination
requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, and/or the Health Care and Education Reconciliation Act of 2010, as
amended (to the extent applicable).

 

(ii)                                  Tier 5 Key Employees.  The Severance
Obligations to a Tier 5 Key Employee shall be as follows:

 

(1)                                 subject to the potential reduction set forth
in Section 6(b), payment of an amount equal to A x B, where “A” equals the sum
of such Key Employee’s Base Salary as in effect on the applicable Date of
Termination and 50% of such Key Employee’s Annual Bonus and “B” equals a
fraction (which cannot exceed one

 

10

--------------------------------------------------------------------------------



 

(1)), the numerator of which is three (3) PLUS the number of full years of
service of the Tier 5 Key Employee with the Company (up to a maximum numerator
of 12) and the denominator of which is 12;

 

(2)                                 subject to Section 6, all equity incentives
then held by such Key Employee pursuant to the LTIP or otherwise will be
governed by the award agreement applicable to the equity incentive award;

 

(3)                                 the Emergence Grant Acceleration, if any;
and

 

(4)                                 if and to the extent permitted under
applicable law and without additional cost or penalty to the Company or the Key
Employee, during the portion, if any, of the COBRA Period, commencing as of the
date such Key Employee is eligible to elect and timely elects to continue
coverage for such Key Employee and such Key Employee’s eligible dependents under
the Company’s or an Affiliate’s group health plan pursuant to COBRA or similar
state law, the Company (or the Affiliate of the Company that is the Eligible
Individual’s employer immediately prior to termination) shall reimburse such Key
Employee for the difference between the amount such Key Employee pays to effect
and continue such coverage and the employee contribution amount that active
senior executive employees of the Company or its applicable Affiliate pay for
the same or similar coverage, with any such reimbursement payable for the 60 day
period immediately following the Date of Termination being payable on the first
business day 60 days following the Date of Termination and any other such
reimbursement payable being paid on a monthly basis thereafter; provided that
the Company may modify the continuation coverage contemplated by this
Section 5(c)(ii)(4) to the extent reasonably necessary to avoid the imposition
of any excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the Patient Protection and Affordable Care Act
of 2010, as amended, and/or the Health Care and Education Reconciliation Act of
2010, as amended (to the extent applicable).

 

For purposes of this Section 5, the “COBRA Period” shall be a number of months
(up to a maximum of 12) equal to equal to the sum of three (3) plus the number
of full years of service of the Tier 5 Key Employee with the Company.

 

Provided that the conditions of Sections 5(e) and 8 of this Plan have been
fulfilled, an Eligible Individual’s cash Severance Obligations will be paid in
ratable installments in accordance with the Company’s normal payroll process
during the Eligible Individual’s Severance Obligation Period, with the first
payment being made on the first payroll payment date occurring at least 60 days
after such Eligible Individual’s Date of Termination and including all payments
that would otherwise have been made during such 60 day period.

 

(d)                                 Severance Obligations - Change in Control. 
In the event an Eligible Individual is employed by the Company or one of its
Affiliates on the CIC Effective Date and such Eligible Individual (i) resigns
such Eligible Individual’s employment with the Company and its Affiliates for
Good Reason, if applicable, or (ii) is terminated by the Company and its
Affiliates without Cause, in each case, at any time within the twelve (12)-month
period following the CIC Effective Date, then, the Company (or the Affiliate of
the Company that is the employer

 

11

--------------------------------------------------------------------------------



 

of the Eligible Individual immediately prior to termination) shall provide
Severance Obligations set forth below, provided that the conditions of Sections
5(e) and 8 of this Plan have been fulfilled.  Notwithstanding the foregoing, in
the event that an Eligible Individual’s Date of Termination occurs by reason of
the Eligible Individual’s refusal to accept an offer of employment (including
continued employment with the Company or any of its Affiliates) in connection
with a Change in Control or other corporate transaction and if such offer of
employment would not constitute a basis for a Good Reason termination, then the
Eligible Individual shall not be entitled to Severance Obligations under the
Plan.

 

(i)                                     Tier 1 Executives.  The Severance
Obligations to a Tier 1 Executive shall be as follows:

 

(1)                                 on the first business day 60 days after the
Date of Termination, payment of a lump sum cash payment equal to 200% of the sum
of (A) such Executive’s then current Base Salary as of the Date of Termination
and (B) such Executive’s Annual Bonus;

 

(2)                                 accelerated vesting of all equity incentives
then held by such Executive pursuant to the LTIP or otherwise, assuming all
applicable performance-based vesting conditions are achieved at target
performance;

 

(3)                                 if and to the extent permitted under
applicable law and without additional cost or penalty to the Company or the
Executive, during the portion, if any, of the 24-month period, commencing as of
the date such Executive is eligible to elect and timely elects to continue
coverage for such Executive and such Executive’s eligible dependents under the
Company’s or an Affiliate’s group health plan pursuant to COBRA or similar state
law, the Company (or the Affiliate of the Company that is the Eligible
Individual’s employer immediately prior to termination) shall reimburse such
Executive for the difference between the amount such Executive pays to effect
and continue such coverage and the employee contribution amount that active
senior executive employees of the Company or its applicable Affiliate pay for
the same or similar coverage, with any such reimbursement payable for the 60 day
period immediately following the Date of Termination being payable on the first
business day 60 days following the Date of Termination and any other such
reimbursement payable being paid on a monthly basis thereafter; provided that
the Company may modify the continuation coverage contemplated by this
Section 5(d)(i)(3) to the extent reasonably necessary to avoid the imposition of
any excise taxes on the Company for failure to comply with the nondiscrimination
requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, and/or the Health Care and Education Reconciliation Act of 2010, as
amended (to the extent applicable).

 

(ii)                                  Tier 2 and Tier 3 Executives.  The
Severance Obligations to a  Tier 2 and Tier 3 Executive shall be as follows:

 

(1)                                 on the first business day 60 days after the
Date of Termination, payment of a lump sum cash payment equal to 200% of the sum
of (A) such

 

12

--------------------------------------------------------------------------------



 

Executive’s then current Base Salary as of the Date of Termination and (B) 50%
of  such Executive’s Annual Bonus;

 

(2)                                 all equity incentives then held by such
Executive pursuant to the LTIP or otherwise (other than the Emergence Grants)
will be governed by the award agreement applicable to the equity incentive
award;

 

(3)                                 the Emergence Grant Acceleration, if any;
and

 

(4)                                 if and to the extent permitted under
applicable law and without additional cost or penalty to the Company or the
Executive, during the portion, if any, of the 18-month period, commencing as of
the date such Executive is eligible to elect and timely elects to continue
coverage for such Executive and such Executive’s eligible dependents under the
Company’s or an Affiliate’s group health plan pursuant to COBRA or similar state
law, the Company (or the Affiliate of the Company that is the Eligible
Individual’s employer immediately prior to termination) shall reimburse such
Executive for the difference between the amount such Executive pays to effect
and continue such coverage and the employee contribution amount that active
senior executive employees of the Company or its applicable Affiliate pay for
the same or similar coverage, with any such reimbursement payable for the 60 day
period immediately following the Date of Termination being payable on the first
business day 60 days following the Date of Termination and any other such
reimbursement payable being paid on a monthly basis thereafter; provided that
the Company may modify the continuation coverage contemplated by this
Section 5(d)(ii)(4) to the extent reasonably necessary to avoid the imposition
of any excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the Patient Protection and Affordable Care Act
of 2010, as amended, and/or the Health Care and Education Reconciliation Act of
2010, as amended (to the extent applicable).

 

(iii)                               Tier 4 Executives.  The Severance
Obligations to a Tier 4 Executive shall be as follows:

 

(1)                                 on the first business day 60 days after the
Date of Termination, payment of a lump sum cash payment equal to the sum of
(A) such Executive’s then current Base Salary as of the Date of Termination plus
(B) 50% such Executive’s Annual Bonus;

 

(2)                                 all equity incentives then held by such
Executive pursuant to the LTIP or otherwise (other than the Emergence Grants)
will be governed by the award agreement applicable to the equity incentive
award;

 

(3)                                 the Emergence Grant Acceleration, if any;
and

 

(4)                                 if and to the extent permitted under
applicable law and without additional cost or penalty to the Company or the
Executive, during the portion, if any, of the 12-month period, commencing as of
the date such Executive is eligible to elect and timely elects to continue
coverage for such Executive and such Executive’s eligible dependents under the
Company’s or an Affiliate’s group health plan pursuant to

 

13

--------------------------------------------------------------------------------



 

COBRA or similar state law, the Company (or the Affiliate of the Company that is
the Eligible Individual’s employer immediately prior to termination) shall
reimburse such Executive for the difference between the amount such Executive
pays to effect and continue such coverage and the employee contribution amount
that active senior executive employees of the Company or its applicable
Affiliate pay for the same or similar coverage, with any such reimbursement
payable for the 60 day period immediately following the Date of Termination
being payable on the first business day 60 days following the Date of
Termination and any other such reimbursement payable being paid on a monthly
basis thereafter; provided that the Company may modify the continuation coverage
contemplated by this Section 5(d)(iii)(4) to the extent reasonably necessary to
avoid the imposition of any excise taxes on the Company for failure to comply
with the nondiscrimination requirements of the Patient Protection and Affordable
Care Act of 2010, as amended, and/or the Health Care and Education
Reconciliation Act of 2010, as amended (to the extent applicable).

 

(iv)                              Tier 5 Key Employees.  The Severance
Obligations to a Tier 5 Key Employee shall be as follows:

 

(1)                                 on the first business day 60 days after the
Date of Termination, payment of a lump sum cash payment equal to A x B, where
“A” equals the sum of such Key Employee’s Base Salary as in effect on the
applicable Date of Termination and 50% of such Key Employee’s Annual Bonus and
“B” equals a fraction (which cannot exceed one (1)), the numerator of which is
three (3) PLUS the number of full years of service of the Tier 5 Key Employee
with the Company (up to a maximum numerator of 12) and the denominator of which
is 12;

 

(2)                                 all equity incentives then held by such Key
Employee pursuant to the LTIP or otherwise (other than the Emergence Grants)
will be governed by the award agreement applicable to the equity incentive
award;

 

(3)                                 the Emergence Grant Acceleration, if any;
and

 

(4)                                 if and to the extent permitted under
applicable law and without additional cost or penalty to the Company or the Tier
5 Key Employee, during the portion, if any, of the COBRA Period, commencing as
of the date such Tier 5 Key Employee is eligible to elect and timely elects to
continue coverage for the Tier 5 Key Employee and such Tier 5 Key Employee’s
eligible dependents under the Company’s or an Affiliate’s group health plan
pursuant to COBRA or similar state law, the Company (or the Affiliate of the
Company that is the Eligible Individual’s employer immediately prior to
termination) shall reimburse such Tier 5 Key Employee on a monthly basis for the
difference between the amount such Tier 5 Key Employee pays to effect and
continue such coverage and the employee contribution amount that active senior
executive employees of the Company or its applicable Affiliate pay for the same
or similar coverage, with any such reimbursement payable for the 60 day period
immediately following the Date of Termination being payable on the first
business day 60 days following the Date of Termination and any other such
reimbursement payable being paid on a monthly basis thereafter; provided that
the Company may modify the continuation

 

14

--------------------------------------------------------------------------------



 

coverage contemplated by this Section 5(d)(iv)(4) to the extent reasonably
necessary to avoid the imposition of any excise taxes on the Company for failure
to comply with the nondiscrimination requirements of the Patient Protection and
Affordable Care Act of 2010, as amended, and/or the Health Care and Education
Reconciliation Act of 2010, as amended (to the extent applicable).

 

(e)                                  Conditions to Severance Obligations. 
Notwithstanding Section 5(b), Section 5(c), Section 5(d) or Section 6 of this
Plan, in no event shall an Eligible Individual be entitled to the Severance
Obligations unless such Eligible Individual (i) tenders his or her resignation
as a member of the Board and of the board of directors of any Affiliate (in each
case, to the extent applicable) effective as of the Date of Termination (the
“Resignation”), and (ii) executes a General Release in a form and substance
approved by the Administrator (the “Release”) substantially similar to the
Release attached hereto as Exhibit B, with any additional customary terms as the
Administrator may deem appropriate in the circumstances, and such Release is not
revoked.  The Eligible Individual shall be eligible for the Severance
Obligations only if the executed Release is returned to the Company and becomes
irrevocable within 60 days after the Date of Termination.  Until the Release has
become irrevocable, any such Severance Obligations shall not be provided by the
Company or any of its Affiliates.  If an Eligible Individual fails to return the
Resignation so that it would, if accepted, be effective upon the Date of
Termination, or fails to return the Release to the Company in sufficient time so
that the Release becomes irrevocable within 60 days after the Date of
Termination, such Eligible Individual’s rights to Severance Obligations shall be
forfeited.

 

6.                                      Certain Terms Applicable to Emergence
Grants.

 

(a)                                 General.  Notwithstanding anything to the
contrary that may be set forth in the LTIP or in any grant agreement thereunder
and provided that the conditions of Sections 5(e) and 8 of this Plan have been
fulfilled, in the event an Eligible Individual’s employment is terminated by
death, for Disability, by the Company or one of its Affiliates without Cause or
by such Eligible Individual resigning such Eligible Individual’s employment for
Good Reason, immediately prior to the Date of Termination, all Emergence Grants
then held by such Eligible Individual pursuant to the LTIP or otherwise will
immediately vest, with payment of such Emergence Grants payable in accordance
with the applicable award agreement (the “Emergence Grant Acceleration”).

 

(b)                                 Severance Offset.  In the event of any
termination of employment that qualifies for the Emergence Grant Acceleration,
the amount of cash severance otherwise payable to an Eligible Individual under
Section 5(c)(i)(1) or Section 5(c)(ii)(1) will reduced on a dollar-for-dollar
basis (but not below $0) by the Intrinsic Value of the Eligible Individual’s
Emergence Grant Acceleration.  For this purpose, the “Intrinsic Value” of
Emergence Awards means the aggregate “spread” value of unvested options and the
value of unvested restricted stock units, in each case, included within the
Eligible Individual’s Emergence Award, as determined by the Administrator in
good faith using the closing price of the Company’s common stock on last trading
day before the Eligible Individual’s Date of Termination

 

7.                                      Parachute Payment Limitations. 
Notwithstanding any contrary provision in this Plan, if an Eligible Individual
is a “disqualified individual” (as defined in Section 280G of

 

15

--------------------------------------------------------------------------------



 

the Code), and the Severance Obligations that would otherwise be paid to such
Eligible Individual under this Plan together with any other payments or benefits
that such Eligible Individual has a right to receive from the Company (and
affiliated entities required to be aggregated in accordance with Q/A-10 and
Q/A-46 of Treas. Reg. §1.280G-1) (collectively, the “Payments”) would constitute
a “parachute payment” (as defined in Section 280G of the Code), the Payments
shall be either (a) reduced (but not below zero) so that the aggregate present
value of such Payments and benefits received by the Eligible Individual from the
Company and its Affiliates shall be $1.00 less than three times such Eligible
Individual’s “base amount” (as defined in Section 280G of the Code) (the “Safe
Harbor Amount”) and so that no portion of such Payments received by such
Eligible Individual shall be subject to the excise tax imposed by Section 4999;
or (b) paid in full, whichever produces the better net after-tax result for such
Eligible Individual (taking into account any applicable excise tax under
Section 4999 and any applicable federal, state and local income and employment
taxes).  The determination as to whether any such reduction in the amount of the
Payments is necessary shall be made by the Company in good faith and such
determination shall be conclusive and binding on such Eligible Individual.  If
reduced Payments are made to the Eligible Individual pursuant to this Section 7
and through error or otherwise those Payments exceed the Safe Harbor Amount, the
Eligible Individual shall immediately repay such excess to the Company or its
applicable Affiliate upon notification that an overpayment has been made.

 

The reduction of Payments, if applicable, shall be made by reducing, first,
Severance Obligations to be paid in cash hereunder in the order in which such
payments would be paid or provided (beginning with such payment or benefit that
would be made last in time and continuing, to the extent necessary, through to
such payment or benefit that would be made first in time) and second, by
reducing any other cash payments that would be payable to the Eligible
Individual outside of this Plan which are valued in full for purposes of Code
Section 280G in a similar order (last to first), any third, by reducing any
equity acceleration hereunder of awards which are valued in full for purposes of
Section 280G of the Code in a similar order (last to first), and finally, by
reducing any other payments or benefit provided hereunder in a similar order
(last to first).

 

8.                                      Conditions to Receipt of Severance
Obligations.

 

(a)                                 Compliance with Post-Termination
Obligations.  Notwithstanding anything contained in this Plan to the contrary,
the Company and its Affiliates shall have the right to cease providing any part
of the Severance Obligations, and the Eligible Individual shall be required to
immediately repay the Company and its Affiliates for any Severance Obligations
already provided, but all other provisions of this Plan shall remain in full
force and effect, if such Eligible Individual has been determined, pursuant to
the dispute resolution provisions hereof, not to have fully complied with such
Eligible Individual’s Post-Termination Obligations during the Severance
Obligation Period or longer, as may be the case.

 

(b)                                 Separation from Service Required. 
Notwithstanding anything contained in this Plan to the contrary, the Eligible
Individual shall be entitled to Severance Obligations only if such Eligible
Individual’s termination of employment constitutes a Separation from Service.

 

16

--------------------------------------------------------------------------------



 

9.                                      Termination.

 

(a)                                 Notice of Termination.  Any termination of
an Eligible Individual’s employment with the Company and its Affiliates (other
than termination as a result of death) shall be communicated by written Notice
of Termination to, (i) in the case of termination by an Eligible Individual, the
Company or one of its Affiliates and (ii) in the case of termination by the
Company and its Affiliates, the Eligible Individual.

 

(b)                                 Death.  An Eligible Individual’s employment
with the Company and its Affiliates shall terminate immediately upon such
Eligible Individual’s death.

 

(c)                                  Disability.  An Eligible Individual’s
employment with the Company and its Affiliates shall terminate 30 days after
Notice of Termination is given by the Company or its Affiliates.

 

(d)                                 For Cause.

 

(i)                                     Subject to Section 9(d)(ii), the Company
and its Affiliates shall be entitled to terminate an Eligible Individual’s
employment with the Company and its Affiliates immediately for any Cause.

 

(ii)                                  If the Administrator determines, in its
sole discretion, that a cure is possible and appropriate, the Company or the
applicable Affiliate will give an Eligible Individual being terminated for Cause
written notice of the acts or omissions constituting Cause and no termination of
such Eligible Individual’s employment with the Company and its Affiliates for
Cause shall occur unless and until such Eligible Individual fails to cure such
acts or omissions within 10 days following the receipt of such written notice.
If the Administrator determines, in its sole discretion, that a cure is not
possible or appropriate, an Eligible Individual being terminated for Cause shall
have no notice or cure rights before such Eligible Individual’s employment with
the Company and its Affiliates is terminated for Cause.

 

(e)                                  Without Cause.  The Company and its
Affiliates shall be entitled to terminate an Eligible Individual’s employment
with the Company for any reason, at any time by providing written notice to such
Eligible Individual that the Company and its Affiliates is terminating such
Eligible Individual’s employment with the Company and its Affiliates without
Cause.

 

(f)                                   With Good Reason.

 

(i)                                     Subject to Section 9(f)(ii), an Eligible
Individual shall be permitted to terminate such Eligible Individual’s employment
with the Company and its Affiliates for any Good Reason.

 

(ii)                                  To exercise an Eligible Individual’s right
to terminate such Eligible Individual’s employment for Good Reason, such
Eligible Individual must provide written notice to the Company or one of its
Affiliates of such Eligible Individual’s belief that Good Reason exists within
90 days of the initial existence of the condition(s) giving rise to such Good
Reason, and such notice shall describe the conditions believed to constitute
Good Reason.

 

17

--------------------------------------------------------------------------------



 

The Company and its Affiliates shall have 30 days to remedy the Good Reason
condition(s) (the “Cure Period”).  If the condition(s) are not remedied during
such Cure Period, such Eligible Individual may terminate such Eligible
Individual’s employment with the Company and its Affiliates for Good Reason by
delivering a Notice of Termination to the Company; provided, however, that such
termination must occur no later than 5 days after the conclusion of the Cure
Period (or, in the case of a termination yielding the benefits provided in
Section 6 hereof, 180 days after the date of the initial existence of the
condition(s) giving rise to such Good Reason); otherwise, such Eligible
Individual is deemed to have accepted the condition(s), or the Company’s and its
Affiliates correction of such condition(s), that may have given rise to the
existence of such Good Reason.

 

(g)                                  Without Good Reason.  An Eligible
Individual shall be entitled to terminate such Eligible Individual’s employment
with the Company and its Affiliates at any time by providing 30 days written
Notice of Termination to the Company or one of its Affiliates and stating that
such termination is without Good Reason, provided, however, that notwithstanding
anything to the contrary contained herein, the Company and its Affiliates shall
be under no obligation to continue to employ such Eligible Individual for such
30 day period.

 

(h)                                 Suspension of Duties.  Notwithstanding the
foregoing provisions of this Section 9, the Company and its Affiliates may, to
the extent doing so would not result in the Eligible Individual’s Separation
from Service, suspend an Eligible Individual from performing such Eligible
Individual’s duties, responsibilities, and authorities (including, without
limitation, such Eligible Individual’s duties, responsibilities and authorities
as a member of the Board or the board of directors of any Affiliate) following
the delivery by such Eligible Individual of a Notice of Termination providing
for such Eligible Individual’s resignation, or following delivery by the Company
or one of its Affiliates of a Notice of Termination providing for the
termination of such Eligible Individual’s employment for any reason; provided,
however, that during the period of suspension (which shall end on or before the
Date of Termination), and subject to the legal rules applicable to any Company
benefit plans under Section 401(a) of the Code and the rules applicable to
nonqualified deferred compensation plans under Section 409A, such Eligible
Individual shall continue to be treated as employed by the Company and its
Affiliates for other purposes, and such Eligible Individual’s rights to
compensation or benefits shall not be reduced by reason of the suspension; and
provided, further, that any such suspension shall not serve as a basis for Good
Reason and shall not affect the determination of whether the resignation was for
Good Reason or without Good Reason or whether the termination was for Cause or
without Cause.  The Company and its Affiliates may suspend an Eligible
Individual with pay pending an investigation authorized by the Company or any of
its Affiliates or a governmental authority in order to determine whether such
Eligible Individual has engaged in acts or omissions constituting Cause, and in
such case the paid suspension shall not constitute a termination of such
Eligible Individual’s employment with the Company and its Affiliates; provided,
however, that such suspension shall not continue past the time that the Eligible
Individual would incur a Separation from Service (at such point, the Company
shall either terminate the Eligible Individual in accordance with this Plan or
have the Eligible Individual return to active employment).

 

18

--------------------------------------------------------------------------------



 

10.                               General Provisions.

 

(a)                                 Taxes.  The Company and its Affiliates are
authorized to withhold from any payments made hereunder amounts of withholding
and other taxes due or potentially payable in connection therewith, and to take
such other action as the Company and its Affiliates may deem advisable to enable
the Company, its Affiliates and Eligible Individuals to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to any
payments made under this Plan.

 

(b)                                 Offsets and Substitutions.  Pursuant to Reg.
§ 1.409A-3(j)(4)(xiii), the Company and its Affiliates may set off against, and
each Eligible Individual authorizes the Company and its Affiliates to deduct
from, any payments due to such Eligible Individual, or to such Eligible
Individual’s estate, heirs, legal representatives or successors, any amounts
which may be due and owing to the Company or an Affiliate by such Eligible
Individual, arising in the ordinary course of business whether under this Plan
or otherwise.  To the extent that any amounts would otherwise be payable (or
benefits would otherwise be provided) to an Eligible Individual under another
plan of the Company or its Affiliates or an agreement with the Eligible
Individual and the Company or its Affiliates, including a change in control plan
or agreement, an offer letter or letter agreement, or to the extent that an
Eligible Individual moves between Tiers, and to the extent that such other
payments or benefits or the Severance Obligations provided under this Plan are
subject to Section 409A, the Plan shall be administered to ensure that no
payment or benefit under the Plan will be (i) accelerated in violation of
Section 409A or (ii) further deferred in violation of Section 409A.

 

(c)                                  Term of this Plan; Amendment and
Termination.

 

(i)                                     Prior to a Change in Control, this Plan
may be amended or modified in any respect, and may be terminated, in any such
case, by resolution adopted by the Administrator and a majority of the Board;
provided, however, that no such amendment, modification or termination that is
the Administrator determines in its sole discretion is required to be adopted as
a condition to the consummation of Change in Control pursuant to the request of
a third party who effectuates a Change in Control that would adversely affect
the benefits or protections hereunder of any Eligible Individual as of the date
such amendment, modification or termination is adopted shall be effective as it
relates to such Eligible Individual.  For a period of one (1) year following the
occurrence of a Change in Control, this Plan may not be amended or modified in
any manner that would in any way adversely affect the benefits or protections
provided hereunder to any Eligible Individual under this Plan on the date the
Change in Control occurs.

 

(ii)                                  Notwithstanding the provisions of
paragraph (i), the Company may terminate and liquidate the Plan in accordance
with the provisions of Section 409A.

 

(iii)                               Notwithstanding the foregoing, no amendment,
modification or termination of this Plan shall adversely affect any Eligible
Individual’s entitlement to payments under this Plan for qualifying terminations
of employment occurring prior to such amendment, modification or termination
(other than as required to permit termination of the Plan in accordance with
Section 409A), nor shall such amendment, modification or termination relieve

 

19

--------------------------------------------------------------------------------



 

the Company of its obligation to pay vested benefits to Eligible Individuals who
experienced a qualifying termination of employment prior to the date of such
amendment, modification or termination as otherwise set forth herein, except as
otherwise consented to by such Eligible Individual.

 

(iv)                              Notwithstanding the foregoing or any other
provision of this Plan, (A) the Restructuring and any associated organizational
changes that occurred prior to the Effective Date shall not constitute a Change
in Control or serve as a basis to trigger payments under this Plan, and (B) this
Plan (including without limitation Sections 2(e), 2(f), 2(o), 5(c)(i)(3),
5(c)(ii)(3), 5(c)(iii)(3), 5(c)(iv)(3) or 5(c)(v)(3) as such were in effect on
April 28, 2017 and solely to the extent such Sections relate to the Emergence
Grants), may not be amended or modified in any manner that would impair vesting
(including accelerated vesting) of the Emergence Grants.

 

(d)                                 Successors.  This Plan shall bind and inure
to the benefit of and be enforceable by any Eligible Individual and the Company
and their respective successors, permitted assigns, heirs and personal
representatives and estates, as the case may be. Neither this Plan nor any right
or obligation hereunder of the Company, any of its Affiliates or any Eligible
Individual may be assigned or delegated without the prior written consent of the
other party; provided, however, that the Company may assign this Plan to any of
its Affiliates and an Eligible Individual may direct payment of any benefits
that will accrue upon death. An Eligible Individual shall not have any right to
pledge, hypothecate, anticipate or in any way create a lien upon any payments or
other benefits provided under this Plan; and no benefits payable under this Plan
shall be assignable in anticipation of payment either by voluntary or
involuntary acts, or by operation of law, except by will or pursuant to the laws
of descent and distribution. This Plan shall not confer any rights or remedies
upon any person or legal entity other than the Company, its Affiliates and
Eligible Individuals and their respective successors and permitted assigns.

 

(e)                                  Unfunded Obligation.  All benefits due an
Eligible Individual under this Plan are unfunded and unsecured and are payable
out of the general funds of the Company and its Affiliates.

 

(f)                                   Directed Payments.  If any Eligible
Individual is determined by the Administrator to be Disabled, the Administrator
may cause the payment or payments becoming due to such Eligible Individual to be
made to another person for such person’s benefit without responsibility on the
part of the Administrator or the Company and its Affiliates to follow the
application of such funds.

 

(g)                                  Limitation on Rights Conferred Under Plan. 
Neither this Plan nor any action taken hereunder will be construed as (i) giving
an Eligible Individual the right to continue in the employ or service of the
Company or any Affiliate; (ii) interfering in any way with the right of the
Company or any Affiliate to terminate an Eligible Individual’s employment or
service at any time; or (iii) giving an Eligible Individual any claim to be
treated uniformly with other employees of the Company or any of its Affiliates.
The provisions of this document supersede any oral statements made by any
employee, officer, or Board member of the Company or any of its Affiliates
regarding eligibility, severance payments and benefits.

 

20

--------------------------------------------------------------------------------



 

(h)                                 Governing Law. All questions arising with
respect to the provisions of the Plan and payments due hereunder will be
determined by application of the laws of the State of Colorado, without giving
effect to any conflict of law provisions thereof, except to the extent Colorado
law is preempted by federal law.

 

(i)                                     Dispute Resolution.  Any and all
disputes, claims or controversies arising out of or relating to this Plan
(A) shall be brought by an Eligible Individual in such Eligible Individual’s
individual capacity, and not as a plaintiff or class member in any purported
class or representative proceeding, and (B) shall be resolved only in the courts
of the State of Colorado or the United States District Court for the District of
Colorado and the appellate courts having jurisdiction of appeals in such
courts.  Any proceeding relating to this Plan or any Eligible Individual’s
benefits hereunder, or for the recognition and enforcement of any judgment in
respect thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of
the State of Colorado, the court of the United States of America for the
District of Colorado, and appellate courts having jurisdiction of appeals from
any of the foregoing, and agrees that all claims in respect of any such
Proceeding shall be heard and determined in such Colorado State court or, to the
extent permitted by law, in such federal court, (b) consents that any such
Proceeding may and shall be brought in such courts and waives any objection that
the Eligible Individual or the Company may now or thereafter have to the venue
or jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same,
(c) waives all right to trial by jury in any Proceeding (whether based on
contract, tort or otherwise) arising out of or relating to this Plan or the
Eligible Individual’s employment by the Company or any affiliate of the Company,
or the Eligible Individual’s or the Company’s performance under, or the
enforcement of, this Plan, (d) agrees that service of process in any such
Proceeding may be effected by mailing a copy of such process by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party at the Eligible Individual’s or the Company’s address on record with
the Company and (e) agrees that nothing in this Plan shall affect the right to
effect service of process in any other manner permitted by the laws of the State
of Colorado.  The parties acknowledge and agree that in connection with any
dispute hereunder, the non-prevailing party shall be responsible for the payment
of the prevailing party’s costs and expenses, including, without limitation, the
prevailing party’s legal fees and expenses; provided that if the dispute solely
involves a dispute as to whether “Cause” or “Good Reason” exists, each party
shall bear its own costs and expense, regardless of the outcome of such dispute.

 

(j)                                    Severability.  The invalidity or
unenforceability of any provision of the Plan will not affect the validity or
enforceability of any other provision of the Plan, which will remain in full
force and effect, and any prohibition or unenforceability in any jurisdiction
will not invalidate that provision, or render it unenforceable, in any other
jurisdiction.

 

(k)                                 Section 409A.

 

(i)                                     This Plan is intended to comply with
Section 409A and shall be construed and operated accordingly.  The Company may
amend this Plan at any time to the extent necessary to comply with
Section 409A.  Any Eligible Employee shall perform any act, or refrain from
performing any act, as reasonably requested by the Company to comply with any
correction procedure promulgated pursuant to Section 409A.

 

21

--------------------------------------------------------------------------------



 

(ii)                                  To the extent required to avoid the
imposition of penalties or interest under Section 409A, any payment or benefit
to be paid or provided on account of an Eligible Individual’s Separation from
Service to an Eligible Individual who is a specified employee (within the
meaning of Section 409A(a)(2)(B) of the Code) that would be paid or provided
prior to the first day of the seventh month following the Eligible Individual’s
Separation from Service shall be paid or provided on the first day of the
seventh month following the Eligible Individual’s Separation from Service or, if
earlier, the date of the Eligible Individual’s death.

 

(iii)                               Each payment to be made under this Plan is a
separately identifiable or designated amount for purposes of Section 409A.

 

(l)                                     PHSA § 2716.  Notwithstanding anything
to the contrary in this Plan, in the event that the Company or any of its
Affiliates is subject to the sanctions imposed pursuant to § 2716 of the Public
Health Service Act by reason of this Plan, the Company may amend this Plan at
any time with the goal of giving Employee the economic benefits described herein
in a manner that does not result in such sanctions being imposed.

 

[Signature Page Follows]

 

22

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has adopted this Amended and Restated Executive
Change in Control and Severance Plan as of the Effective Date.

 

 

BONANZA CREEK ENERGY, INC.

 

 

 

 

 

By:

/s/ Jack E. Vaughn

 

Name:

Jack E. Vaughn

 

Title:

Chairman of the Board

 

[SIGNATURE PAGE TO AMENDED AND RESTATED EXECUTIVE CHANGE IN CONTROL AND
SEVERANCE PLAN]

 

--------------------------------------------------------------------------------



 

EXHIBIT A
EXECUTIVE AND KEY EMPLOYEE TIERS

 

Tier

 

Position

Tier 1

 

President and Chief Executive Officer

Tier 2

 

Executive Vice President

Tier 3

 

Senior Vice President

Tier 4

 

Vice President

Tier 5

 

Director, Senior Manager, Manager, and other key employee designated by the
Administrator

 

A-1

--------------------------------------------------------------------------------



 

EXHIBIT B
FORM OF GENERAL RELEASE

 

1.                                      The undersigned (“Employee”), on
Employee’s own behalf and on behalf of Employee’s heirs, agents,
representatives, attorneys, assigns, executors and/or anyone acting on
Employee’s behalf, and in consideration of the promises, assurances, and
covenants set forth in the Fifth Amended and Restated Executive Change In
Control And Severance Plan, as in effect on of March   , 2018 (the “Plan”),
under which Employee is an Eligible Individual, but to which Employee is not
automatically entitled, including, but not limited to, the payment of any
severance thereunder, hereby fully releases Bonanza Creek Energy, Inc. and its
successors or affiliates (the “Company”), its parents, subsidiaries, officers,
shareholders, partners, members, individual employees, agents, representatives,
directors, employees, attorneys, successors, and anyone acting on its behalf,
known or unknown, from all claims and causes of action by reason of any injuries
and/or damages or losses, known or unknown, foreseen or unforeseen, patent or
latent which Employee has sustained or which may be sustained as a result of any
facts and circumstances arising out of or in any way related to Employee’s
employment by the Company or the termination of that employment, and to any
other disputes, claims, disagreements, or controversies between Employee and the
Company up to and including the date this release is signed by Employee. 
Employee’s release includes, but is not limited to, any contract benefits,
claims for quantum meruit, claims for wages, bonuses, employment benefits,
moving expenses, stock options, profits units, or damages of any kind
whatsoever, arising out of any contracts, express or implied, any covenant of
good faith and fair dealing, express or implied, any theory of unlawful
discharge, torts and related damages (including, but not limited to, emotional
distress, loss of consortium, and defamation) any legal restriction on the
Company’s right to terminate Employee’s employment and/or services, or any
federal, state or other governmental statute or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964 (as amended), the federal
Age Discrimination in Employment Act of 1967 (29 U.S.C. § 21, et seq.) (as
amended) (“ADEA”), the federal Americans with Disabilities Act of 1990, any
state laws concerning discrimination or harassment including the Fair Employment
and Housing Act, or any other legal limitation on contractual or employment
relationships, and any and all claims for any loss, cost, damage, or expense
with respect to Employee’s liability for taxes, penalties, interest or additions
to tax on or with respect to any amount received from the Company or otherwise
includible in Employee’s gross income, including, but not limited to, any
liability for taxes, penalties, interest or additions to tax arising from the
failure of this Agreement, or any other employment, severance, profit sharing,
bonus, equity incentive or other compensatory plan to which Employee and the
Company are or were parties, to comply with, or to be operated in compliance
with the Internal Revenue Code of 1986, as amended, including, but not limited
to, Section 409A thereof, or any provision of state or local income tax law;
provided, however, that notwithstanding the foregoing, the release set forth in
this Section shall not extend to: (a) any vested rights under any pension,
retirement, profit sharing or similar plan; or (b) Employee’s rights, if any, to
indemnification or defense under the Company’s certificate of incorporation,
bylaws and/or policy or procedure, any indemnification agreement with Employee
or under any insurance contract, in connection with Employee’s acts or omissions
within the course and scope of Employee’s employment with the Company (this
“Release”).  Appendix A to this Release sets forth the benefits, payments and
obligations to which Employee is entitled under the Plan if, and only if, this
Release is executed, delivered and become irrevocable by no later than    ,
which is

 

B-1

--------------------------------------------------------------------------------



 

60 days after the Employee’s Date of Termination. Employee acknowledges and
agrees that he is not entitled to any other termination or severance benefits
whether under the Plan or otherwise.

 

2.                                      [Employee acknowledges that Employee is
knowingly and voluntarily waiving and releasing any rights Employee may have
under the ADEA.  Employee also acknowledges that the consideration given for the
waiver and release hereunder is in addition to anything of value to which
Employee is already entitled.  Employee further acknowledges that Employee has
been advised by this writing, as required by the ADEA, that:  (a) Employee’s
waiver and release hereunder do not apply to any rights or claims that may arise
after the execution date of this release; (b) Employee has been advised hereby
that Employee has the right to consult with an attorney prior to executing this
release; (c) Employee has [twenty-one (21) days][forty-five (45) days] to
consider this release (although Employee may choose to voluntarily execute this
release earlier); (d) Employee has seven (7) days following the execution of
this Release to revoke this Release; and (e) this Release will not be effective
until the date upon which the revocation period has expired, which will be the
eighth (8th) day after this Release is executed by Employee (the “Effective
Date”).]

 

3.                                      Nothing in this Release (including,
without limitation, Sections 4, 5 and 7 hereof), the Plan or any other Company
agreement, policy or procedure (this Release, the Plan and such other
agreements, policies and procedures, collectively, the “Company Arrangements”)
limits your ability to communicate directly with and provide information,
including documents, not otherwise protected from disclosure by any applicable
law or privilege to the Securities and Exchange Commission (the “SEC”) or any
other federal, state or local governmental agency or commission (each, a
“Government Agency”) regarding possible legal violations, without disclosure to
the Company.  The Company may not retaliate against you for any of these
activities, and nothing in the Company Arrangements requires you to waive any
monetary award or other payment that you might become entitled to from the SEC
or any other Government Agency.

 

Further, nothing in the Company Arrangements precludes you from filing a charge
of discrimination with the Equal Employment Opportunity Commission or a like
charge or complaint with a state or local fair employment practice agency. 
However, once this Release becomes effective, you may not receive a monetary
award or any other form of personal relief from the Company in connection with
any such charge or complaint that you filed or is filed on your behalf.

 

Notwithstanding anything to the contrary in the Company Arrangements, as
provided for in the Defend Trade Secrets Act of 2016 (18 U.S.C. § 1833(b)), you
will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (a) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  Without limiting the foregoing, if you file a lawsuit for
retaliation by the Company for reporting a suspected violation of law, you may
disclose the trade secret to your attorney and use the trade secret information
in the court proceeding, if you (x) file any document containing the trade
secret under seal, and (y) do not disclose the trade secret, except pursuant to
court order.

 

B-2

--------------------------------------------------------------------------------



 

4.                                      Employee acknowledges that Employee
executed an [Employee Restrictive Covenants, Proprietary Information and
Inventions Agreement] or [Employee Proprietary Information and Inventions
Agreement] under which Employee assumed certain obligations relating to the
Company’s confidential and proprietary business information and trade secrets
and containing certain covenants relating to competition, solicitation and
assignment of invention (“Employee Proprietary Information and Inventions
Agreement”).  Employee agrees that, except to the extent it conflicts with
Section 3, the Employee Proprietary Information and Inventions Agreement shall
by its terms survive the execution of this Release and that the parties’ rights
and duties thereunder shall not in any way be affected by this Release. 
Employee also warrants and represents that Employee has returned any and all
documents and other property of the Company constituting a trade secret or other
confidential research, development or commercial information in Employee’s
possession, custody or control, and represents and warrants that Employee has
not retained any copies or originals of any such property of the Company.
Employee further warrants and represents that, except as provided by Section 3,
Employee has never violated the Employee Proprietary Information and Inventions
Agreement, and will not do so in the future.

 

5.                                      Employee acknowledges that because of
Employee’s position with the Company, Employee may possess information that may
be relevant to or discoverable in connection with claims, litigation or
judicial, arbitral or investigative proceedings initiated by a private party or
by a regulator, governmental entity, or self-regulatory organization, that
relates to or arises from matters with which Employee was involved during
Employee’s employment with the Company, or that concern matters of which
Employee has information or knowledge (collectively, a “Proceeding”).  Employee
agrees that Employee shall testify truthfully in connection with any such
Proceeding.  Except as provided in Section 3, Employee agrees that Employee
shall cooperate with the Company in connection with every such Proceeding, and
that Employee’s duty of cooperation shall include an obligation to meet with the
Company representatives and/or counsel concerning all such Proceedings for such
purposes, and at such times and places, as the Company reasonably requests, and
to appear for deposition and/or testimony upon the Company’s request and without
a subpoena.  The Company shall reimburse Employee for reasonable out-of-pocket
expenses that Employee incurs in honoring Employee’s obligation of cooperation
under this Section.

 

6.                                      Employee and the Company understand and
agree that it is in their mutual best interest to minimize the effect of
Employee’s separation upon the Company’s business and upon Employee’s
professional reputation. Accordingly, Employee agrees to take all actions
reasonably requested of Employee by the Company in order to accomplish that
objective. To this end, Employee shall consult with the Company concerning
business matters on an as-needed and as-requested basis, the Company shall
exercise reasonable efforts to avoid conflicts between such consulting and
Employee’s personal and other business commitments, and Employee shall exercise
reasonable efforts to fulfill the Company’s consulting requests in a timely
manner.

 

7.                                      Employee covenants never to disparage or
speak ill of the Company or any the Company product or service, or of any past
or present employee, officer or director of the Company, except as provided in
Section 3.  Employee further agrees not to harass or behave unprofessionally
toward any past, present or future Company employee, officer or director.

 

B-3

--------------------------------------------------------------------------------



 

8.                                      Release of Unknown Claims.  It is the
intention of Employee that this Release is a general release which shall be
effective as a bar to each and every claim, demand, or cause of action it
releases.  Employee recognizes that Employee may have some claim, demand, or
cause of action against the Company of which Employee is totally unaware and
unsuspecting which Employee is giving up by execution of this release.  It is
the intention of Employee in executing this Release that it will deprive
Employee of each such claim, demand or cause of action and prevent Employee from
asserting it against the released parties.

 

 

[EMPLOYEE NAME]

 

 

 

 

 

 

 

By:

 

 

B-4

--------------------------------------------------------------------------------



 

Exhibit C

 

Employee Restrictive Covenants, Proprietary Information and Inventions Agreement

 

1

--------------------------------------------------------------------------------



 

BONANZA CREEK ENERGY, INC.

 

EMPLOYEE RESTRICTIVE COVENANTS, PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT

 

In consideration of my employment or continued employment by Bonanza Creek
Energy Company, Inc., a Delaware corporation (collectively with its subsidiaries
and affiliates, the “Company”), and the compensation now and hereafter paid to
me, I hereby agree as follows:

 

1.                                      NONDISCLOSURE.

 

1.1                               Recognition of Company’s Rights;
Nondisclosure.  At all times during my employment and thereafter, I will hold in
strictest confidence and will not disclose, use, lecture upon or publish any of
the Company’s Proprietary Information (as defined below), except as such
disclosure, use or publication may be required in connection with my work for
the Company, or unless an officer of the Company expressly authorizes such in
writing.  I will obtain the Company’s written approval before publishing or
submitting for publication any material (written, verbal, or otherwise) that
incorporates any Proprietary Information.  I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information will be the sole property of the Company and its
assigns.

 

1.2                               Proprietary Information.  The term
“Proprietary Information” means any and all confidential and/or proprietary
knowledge, data or information of the Company.  By way of illustration, but not
limitation, “Proprietary Information” includes all technical and non-technical
information of the Company including (a) trade secrets, including, but not
limited to, the whole or any portion or phase of any scientific or technical
information, design, process, procedure, improvement, confidential business or
financial information, listing or name, addresses or telephone number, or other
information relating to any business that is secret and of value;
(b) inventions, ideas, materials, concepts, processes, formulas, data, other
works of authorship, know-how, improvements, discoveries, developments, designs,
techniques, drilling reports, maps, well logs, mud logs, seismic data and
geological or geophysical data and analyses (collectively, “Inventions”);
(c) information regarding research, development, production, marketing and
selling, business plans, budgets and unpublished financial statements, licenses,
prices and costs, suppliers and customers and the existence of any business
discussions, negotiations or agreements between the Company and any third party;
and (d) information regarding the skills and compensation of the Company’s
employees, contractors or other service providers.

 

1.3                               Third Party Information.  I understand, in
addition, that the Company has received and in the future will receive from
third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  During the term of my employment and thereafter, I will hold Third
Party Information in the strictest confidence and will not disclose to anyone
(other than Company personnel who need to know such information in connection
with their work for the Company) or use, except in connection with my work for
the Company, Third Party Information unless expressly authorized by an officer
of the Company in writing.

 

1.4                               No Improper Use of Information of Prior
Employers and Others.  During my employment by the Company, I will not
improperly use or disclose any confidential information or trade secrets, if
any, of any former employer or any other person to whom I have an obligation of
confidentiality, and I will not bring onto the premises of the Company any
unpublished documents or any property belonging to any former employer or any
other person to whom I have an obligation of confidentiality unless consented to
in writing by that former employer or person.  I will use in the performance of
my duties only information which is generally known and used by persons with
training and experience comparable to my own, which is common knowledge in the
industry or otherwise legally in the public domain, or which is otherwise
provided or developed by the Company.

 

2.                                      PROMISE OF ACCESS TO PROPRIETARY
INFORMATION, SPECIALIZED TRAINING, AND GOODWILL

 

2.1       Access to Proprietary Information.  During my employment, the Company
agrees to provide me with access to Proprietary Information relevant to my
position and responsibilities.  The Company promises to disclose Proprietary
Information to me in order to enable me to perform the duties and
responsibilities of my position for the Company.  I further acknowledge that,
prior to my employment at the Company, I was unfamiliar with Proprietary
Information.  Finally, I acknowledge that the unauthorized disclosure of
Proprietary Information could place the Company at a competitive disadvantage.

 

2

--------------------------------------------------------------------------------



 

2.2       Access to Specialized Training.  To the extent appropriate to my
position, the Company also promises that it will provide me with specialized
training and instruction regarding (a) the methods, products and services
designed, developed, enhanced, modified, manufactured, sold or provided by or
for the Company, (b) the Company’s operations, (c) marketing and operational
techniques and strategies, and (d) the Company’s technology.  The Company
promises to provide specialized training and instruction to me regardless of
whether I become or remain employed by the Company, in order to enable me to
perform duties for the Company.  I agree to use this training for the Company’s
exclusive benefit, and agrees not to use such training in a way that would harm
the Company’s business interests during employment and thereafter.

 

2.3       Access to Goodwill.  I acknowledge that the Company has developed,
over a period of time, and will continue to develop, significant relationships
and goodwill between itself and its customers and suppliers by providing
superior products and services.  I further acknowledge that these relationships
and this goodwill are a valuable asset belonging solely to the Company.  I
further acknowledge that any business relationship that Employee brings or has
brought to the Company will belong to and will inure to the benefit of the
Company after I begin employment.  Finally, I acknowledge that the
responsibility to build and maintain business relationships and goodwill with
current and prospective customers creates a special relationship of trust and
confidence between me, the Company, and such customers.  The Company promises to
permit me to use its goodwill in contacting and in doing business with its
current and prospective customers and suppliers.  The Company further promises
to compensate me according to its normal payroll procedures while I build and/or
maintain the Company’s business relationships and goodwill with its current and
prospective customers and suppliers.  If and when appropriate, and pursuant to
company policy and procedure, the Company agrees to reimburse me for reasonable
and necessary business expenses incurred in building and maintaining business
relationships and goodwill with the Company’s current and prospective customers
and suppliers.

 

3.                                      ASSIGNMENT OF INVENTIONS.

 

3.1                               Proprietary Rights.  The term “Proprietary
Rights” means all trade secret, patent, copyright, moral rights and other
intellectual property rights throughout the world.

 

3.2                               Previous Inventions.  Inventions, if any,
patented or unpatented, which I made prior to the commencement of my employment
with the Company are excluded from the scope of this Agreement.  To preclude any
possible uncertainty, within two (2) business days following my signing of this
Agreement, I will provide to the Company a complete written list of all
Inventions relevant to the subject matter of my employment by the Company that I
have, alone or jointly with others, conceived, developed or reduced to practice
or caused to be conceived, developed or reduced to practice prior to the
commencement of my employment with the Company, that I consider to be my
property or the property of third parties and that I wish to have excluded from
the scope of this Agreement (collectively referred to as “Previous
Inventions”).  If I do not timely provide the Company with my written list of
Previous Inventions, I represent that there are no Previous Inventions.  If, in
the course of my employment with the Company, I incorporate a Previous Invention
into any work product for the Company, the Company is hereby granted and will
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license
(with rights to sublicense through multiple tiers of sublicensees) to make, have
made, modify, use, reproduce, make derivative works of, distribute, publicly
perform, publicly display, import and sell such Previous Invention. 
Notwithstanding the foregoing, I agree that I will not incorporate, or permit to
be incorporated, Previous Inventions in any Company Inventions without the
Company’s prior written consent.

 

3.3                               Assignment of Inventions.  Subject to Sections
3.4 and 3.6, I hereby assign and agree to assign in the future (when any such
Inventions or Proprietary Rights are first reduced to practice or first fixed in
a tangible medium, as applicable) to the Company all my right, title and
interest in and to any and all Inventions (and all Proprietary Rights with
respect thereto) whether or not patentable or registrable under copyright or
similar statutes, made or conceived or reduced to practice or learned by me,
either alone or jointly with others, during the period of my employment with the
Company.  Inventions assigned to the Company, or to a third party as directed by
the Company pursuant to this Section 3, are hereinafter referred to as “Company
Inventions.”  I hereby forever waive and agree not to assert any and all
Proprietary Rights I may have in or with respect to a Company Invention.

 

3.4                               Nonassignable Inventions.  I recognize that,
in the event of a specifically applicable state law, regulation, rule, or public
policy (“Specific Inventions Law”), this Agreement will not be deemed to require
assignment of any invention which qualifies fully for protection under a
Specific Inventions Law by virtue of the fact that any such invention was, for
example, developed entirely on my own time without using the Company’s

 

3

--------------------------------------------------------------------------------



 

equipment, supplies, facilities, or trade secrets and neither related to the
Company’s actual or anticipated business, research or development, nor resulted
or was derived from work performed by me directly or indirectly for the
Company.  In the absence of a Specific Inventions Law, the preceding sentence
will not apply.

 

3.5                               Obligation to Keep Company Informed.  During
the period of my employment and for one (1) year after termination of my
employment with the Company, I will promptly disclose to the Company fully and
in writing all Inventions authored, conceived or reduced to practice by me,
either alone or jointly with others.  In addition, I will promptly disclose to
the Company all patent applications filed by me or on my behalf or in which I am
named as an inventor or co-inventor within one (1) year after termination of
employment.  At the time of each such disclosure, I will advise the Company in
writing of any Inventions that I believe fully qualify for protection under the
provisions of a Specific Inventions Law; and I will at that time provide to the
Company in writing all evidence necessary to substantiate that belief.  The
Company will keep in confidence and will not use for any purpose or disclose to
third parties without my consent any confidential information disclosed in
writing to the Company pursuant to this Agreement relating to Inventions that
qualify fully for protection under a Specific Inventions Law.  I will preserve
the confidentiality of any Invention that does not fully qualify for protection
under a Specific Inventions Law.

 

3.6                               Government or Third Party.  I also agree to
assign all my right, title and interest in and to any particular Company
Invention to a third party, including, without limitation, the United States, as
directed by the Company.

 

3.7                               Works for Hire.  I acknowledge that all
original works of authorship which are made by me (solely or jointly with
others) within the scope of my employment and which are protectable by copyright
are “works made for hire,” pursuant to United States Copyright Act (17 U.S.C.,
Section 101).

 

3.8                               Enforcement of Proprietary Rights.  I will
assist the Company in every proper way to obtain, and from time to time enforce,
United States and foreign Proprietary Rights relating to Company Inventions in
any and all countries.  To that end I will execute, verify and deliver such
documents and perform such other acts (including appearances as a witness) as
the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof.  In addition, I will execute, verify and deliver assignments
of such Proprietary Rights to the Company or its designee.  My obligation to
assist the Company with respect to Proprietary Rights relating to such Company
Inventions in any and all countries will continue beyond the termination of my
employment, but the Company will compensate me at a reasonable rate after my
termination for the time actually spent by me at the Company’s request on such
assistance.

 

3.9                               Further Assurances.  In the event the Company
is unable for any reason, after reasonable effort, to secure my signature on any
document needed in connection with the actions specified in the preceding
paragraph, I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact, which
appointment is coupled with an interest, to act for and in my behalf to execute,
verify and file any such documents and to do all other lawfully permitted acts
to further the purposes of this Section 2 with the same legal force and effect
as if executed by me.  I hereby waive, assign and quitclaim to the Company any
and all claims, of any nature whatsoever, which I now or may hereafter have for
infringement of any Proprietary Rights assigned hereunder to the Company.

 

3.10                        Presumption of Ownership.  Due to the difficulty of
establishing when an Invention is first conceived or developed, whether it
results from access to the Company’s actual or anticipated business or research
or development, or whether it is a direct or indirect result or derivation of
any work I perform for the Company, I hereby acknowledge and agree that
ownership of all Inventions conceived, developed, suggested or reduced to
practice by me, alone or jointly with others during my employment shall be
presumed to belong to the Company and I shall have the burden of proof to prove
otherwise.

 

4.                                      RECORDS.  Unless otherwise directed or
requested by the Company, I agree to keep and maintain adequate and current
records (in the form of notes, sketches, drawings and in any other form that may
be required by the Company) of all Proprietary Information developed by me and
all Company Inventions made by me during the period of my employment at the
Company, which records will be available to and remain the sole property of the
Company at all times.

 

5.                                      NO CONFLICTS.  I acknowledge that during
my employment I will have access to and knowledge of Proprietary Information. 
To protect the Company’s Proprietary Information, I agree that during the period
of my employment by the Company I will not, without the Company’s express
written consent, engage in any other

 

4

--------------------------------------------------------------------------------



 

employment or business activity which is competitive with the Company, or would
otherwise conflict with my obligations to the Company, except that nothing
herein shall prevent my service on corporate, civic, charitable or industry
boards or committees.

 

6.                                      NON-COMPETE AND NON-SOLICITATION
OBLIGATIONS.

 

6.1       Definitions.

 

(a)                                 “Business” shall mean the acquisition,
exploration, development and production of onshore oil, natural gas and
associated liquids in the United States of America.

 

(b)                                 “Business Opportunities” shall mean all
business ideas, prospects, proposals or other opportunities pertaining to the
Business, that are or were developed by me during my employment with the Company
or any of the Company’s Affiliates or originated by any third party and brought
to my attention during my employment with the Company or any of the Company’s
Affiliates and in such capacity, together with information relating thereto
(including, without limitation, geological and seismic data and interpretations
thereof, whether in the form of maps, charts, logs, seismographs, calculations,
summaries, memoranda, opinions or other written or charted means).

 

(c)                                  “Post-Termination Non-Compete Term” shall
mean the same time period of time as the Severance Obligation Period (as that
term is defined in the Executive Change in Control and Severance Plan, as
amended).

 

6.2       Covenant Not to Compete During Term of Employment.  I acknowledge
that, during my employment with the Company, I will have access to and knowledge
of Proprietary Information, including, without limitation, trade secret
information.  During the term of my employment with the Company and except as
provided below or as otherwise permitted by the Company (acting upon the
instruction of the board of directors of the Company), to protect the Company’s
Proprietary Information, I agree that:

 

(a)                                 I shall not, other than through the Company
or any person that directly or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, the Company and any
predecessor to any such entity (each a “Company Affiliate” and collectively, the
“Company’s Affiliates”), engage or participate in any manner, whether directly
or indirectly for my direct benefit through a family member or as an employee,
employer, consultant, agent, principal, partner, more than five percent
shareholder, officer, director, licensor, lender, lessor, or in any other
individual or representative capacity, in (i) any business or activity that is
competitive with the Business (as defined above), (ii) any business or activity
that is engaged in leasing, acquiring, exploring, developing or producing
hydrocarbons and related products, or (iii) any enterprise in which a material
portion of its business is materially competitive in any way with any business
in which the Company or any of the Company’s Affiliates is engaged during my
employment with the Company or any of the Company’s Affiliates (including,
without limitation, any business if the Company devoted material resources to
entering into such business); and

 

(b)                                 all investments made by me (whether in my
own name or for my direct benefit through an immediate family member or
intermediary)( collectively, “Employee Affiliates), which relate to the Business
or the lease, acquisition, exploration, development or production of
hydrocarbons and related products shall be made solely through the Company or
any of the Company’s Affiliates; and I shall not (directly or indirectly), and
shall not permit any Employee Affiliates to: (i) invest or otherwise participate
alongside the Company or any of the Company’s Affiliates in any Business
Opportunities (as defined above) or (ii) invest or otherwise participate in any
business or activity relating to a Business Opportunity, regardless of whether
the Company or any of the Company’s Affiliates ultimately participates in such
business or activity;

 

provided, however, that this Section 6.2 shall not apply to (w) the existing
personal oil and gas investments owned by me, my family members or any Employee
Affiliates as of the date of this Agreement set forth on Exhibit A hereto (the
“Existing Personal Investments”), (x) future expenditures made by me, my family
members or any Employee Affiliates in the Existing Personal Investments,
provided that such future expenditures do not go beyond the limited allowed for
Permitted Investments (as defined below), (y) Permitted Investments (as defined
below) and (z) any opportunity that is first offered to, and subsequently
declined by, the Company (acting through the Company’s board of directors of the
Company or its designee), if and to the extent that such opportunities are

 

5

--------------------------------------------------------------------------------



 

outside the Geographic Scope (as defined below).  For purposes of this
Agreement, “Permitted Investments” means passive investments in securities or
other ownership interests of businesses made by me, my family members or any
Employee Affiliates, provided that the aggregate amount owned by me, my family
members and Employee Affiliates does not exceed 5% of the outstanding securities
or other ownership interests of any such business.

 

6.3       Covenant Not to Compete After the Date of Termination.  I hereby
acknowledge and agree that the purpose of this Section 6.3 is to protect the
Company from unfair loss of goodwill and business advantage, to shield me from
the pressure to use or disclose Proprietary Information or to trade on the
goodwill belonging to the Company, for the protection of the Company’s trade
secret and Proprietary Information, and because of the knowledge I have acquired
or will acquire as an executive or management personnel, or as an officer, or as
profession staff to executive and management personnel.  Accordingly, during the
Post-Termination Non-Compete Term, I agree not to engage or participate in any
manner, whether directly or indirectly for my benefit, through a family member,
or as an employee, employer, consultant, agent, principal, partner, shareholder,
officer, director, licensor, lender (other than as an employee of a chartered
commercial bank with assets of $500 million or greater), lessor, or in any other
individual or representative capacity, in any business engaged in leasing,
acquiring, exploring, developing, or producing hydrocarbons and related products
within the boundaries of, or within a twenty-five (25) mile radius of the
boundaries of, any mineral property interest of the Company or the Company’s
Affiliates (including, without limitation, a mineral lease, overriding royalty
interest, production payment, net profits interest, mineral fee interest, or
option or right to acquire any of the foregoing, or an area of mutual interest
as designated pursuant to contractual agreement between the Company or any of
the Company’s Affiliates and any third party) or any other property on which the
Company or the Company’s Affiliates have a right, license, or authority to
conduct or direct exploratory activities, such as three dimensional seismic
acquisitions or other seismic, geophysical, and geochemical activities as of the
date my employment with the Company is terminated (the “Geographic Scope”);
provided, however, that this subparagraph shall not be construed to preclude me
from (w) holding the Existing Personal Investments, (x) making future
expenditures made by me, my family members or any Employee Affiliates in the
Existing Personal Investments, provided that such future expenditures do not go
beyond the limited allowed for Permitted Investments, (y) making Permitted
Investments and (z) investing in any opportunity that is first offered to, and
subsequently declined by, the Company (acting through the board of directors of
the Company or its designee), if and to the extent that such opportunities are
outside the Geographic Scope.

 

6.4       Covenant Not to Solicit.  I shall not, during my employment with the
Company or the Post-Termination Non-Compete Term (a) directly or indirectly, on
behalf of myself or any third party, solicit, encourage, facilitate, or induce
any advertiser, supplier, broker, vendor, agent, sales representative, employee,
contractor, consultant, or licensee of the Company or of the Company’s
Affiliates to breach any agreement or contract with, or discontinue or curtail
his, her or its business relationships with the Company or any of the Company’s
Affiliates or (b) directly or indirectly, solicit, recruit, induce, or otherwise
engage as an employee, independent contractor or otherwise, either for myself or
any other third party, any person who is employed by the Company or any of the
Company’s Affiliates at the time of such solicitation, recruitment or
inducement.

 

6.5       Non-Disparagement.  I shall not, during my employment with the Company
or the Post-Termination Non-Compete Term, make to any other person or party any
statement (whether oral, written, electronic, anonymous, on the internet, or
otherwise), which directly or indirectly impugns the quality or integrity of the
Company or its Affiliates’ business or employment practices, operations, or
services, or any other disparaging or derogatory remarks about the Company or
its Affiliates.

 

7.                                      NO CONFLICTING OBLIGATION.  I represent
that my performance of all the terms of this Agreement and as an employee of the
Company does not and will not breach any non-compete agreement or any agreement
to keep in confidence information acquired by me in confidence or in trust prior
to my employment by the Company.  I have not entered into, and I agree I will
not enter into, any agreement either written or oral in conflict with this
Agreement.

 

8.                                      RETURN OF COMPANY DOCUMENTS.  When I
leave the employ of the Company or upon request by the Company during the course
of my employment, I will deliver to the Company any and all property, equipment,
drawings, notes, memoranda, specifications, devices, formulas, and documents,
together with all copies thereof, and any other material containing or
disclosing any Company Inventions, Third Party Information or Proprietary
Information of Company.  I agree that I will not copy, delete or alter any
information contained on my Company computer before I return it to Company.  I
further agree that any property situated on Company’s premises and

 

6

--------------------------------------------------------------------------------



 

owned by the Company, including disks and other storage media, filing cabinets
or other work areas, is subject to inspection by Company personnel at any time
with or without notice.  I understand and agree that compliance with this
paragraph may require that data be removed from my personal computer equipment
or other electronic storage devices or media.  Consequently, upon reasonable
prior notice, I agree to permit the qualified personnel of Company and/or its
contractors access to such computer equipment or other electronic storage
devices or media for that purpose.  Prior to leaving, I will cooperate with the
Company in completing and signing the Company’s termination statement.

 

9.                                      LEGAL AND EQUITABLE REMEDIES.  Because
my services are personal and unique and because I may have access to and become
acquainted with the Company’s Proprietary Information, the Company has the right
to enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.  This paragraph shall not be construed as an election of any remedy,
or as a waiver of any right available to Company under this Agreement or the
law, including the right to seek damages from me for a breach of any provision
of this Agreement, nor shall this paragraph be construed to limit the rights or
remedies available under applicable law or in equity for any violation of any
provision of this Agreement, including, but not limited to claims for damages. 
If employee violates and covenant contained in Section 5, the duration of such
covenant shall be automatically extended for the period of time equal to the
period of such violation.

 

10.                               NOTICES.  Any notices required or permitted
hereunder will be given to the appropriate party at the address specified below
or at such other address as the party may specify in writing.  Such notice will
be deemed given upon personal delivery to the appropriate address or if sent by
certified or registered mail, three (3) days after the date of mailing.

 

11.                               NOTIFICATION OF NEW EMPLOYER.  In the event
that I leave the employ of the Company, I hereby consent to the notification of
my new employer of my rights and obligations under this Agreement.

 

12.                               GENERAL PROVISIONS.

 

12.1                        Governing Law; Consent to Personal Jurisdiction. 
This Agreement will be governed by and construed according to the laws of the
State of Colorado, without regard for its conflicts of law principles that would
require application of the laws of a different state.  I hereby expressly
consent to the personal jurisdiction of the state and federal courts located in
Denver, Colorado for any lawsuit filed there against me by Company arising from
or related to this Agreement.

 

12.2                        Attorneys’ Fees and Costs.  Should the Parties take
any action or commence any legal proceeding relating to this Agreement, if
either Party prevails in all or any part of its claims or defenses, such Party
shall be entitled to recover all costs and expenses from the other party,
including reasonable attorneys’ fees, incurred in connection with such action or
other legal proceeding.

 

12.3                        Severability.  In case any one or more of the
provisions contained in this Agreement is, for any reason, held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect the other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.  Notwithstanding the foregoing, if
any one or more of the provisions contained in this Agreement is held to be
excessively broad as to duration, geographical scope, activity or subject, for
any reason, it will be construed by limiting and reducing it, so as to be
enforceable to the extent compatible with the applicable law as it then appears.

 

12.4                        Successors and Assigns.  This Agreement will be
binding upon my heirs, executors, administrators and other legal representatives
and will be for the benefit of the Company, its successors, and its assigns. 
This Agreement and shall be freely assignable by Company in its sole discretion,
at any time, without the requirement of notice or consent by me.

 

12.5                        Survival.  The provisions of this Agreement will
survive the termination of my employment and the assignment of this Agreement by
the Company to any successor in interest or other assignee.

 

12.6                        Employment.  I acknowledge and agree that my
relationship with the Company is “AT-WILL”, and that both the Company and I may
terminate my employment relationship at any time, with or without cause or
advance notice.  I further agree and understand that nothing in this Agreement
will confer any right with respect to continuation of employment by the Company,
nor will it interfere in any way with my right or the Company’s right to
terminate my employment at any time, with or without cause or advance notice.

 

7

--------------------------------------------------------------------------------



 

12.7                        Waiver.  No waiver by the Company of any breach of
this Agreement will be a waiver of any preceding or succeeding breach.  No
waiver by the Company of any right under this Agreement will be construed as a
waiver of any other right.  The Company will not be required to give notice to
enforce strict adherence to all terms of this Agreement.

 

12.8                        Entire Agreement.  The obligations pursuant to
Sections 1 and 2 of this Agreement will apply to any time during which I was
previously employed, or am in the future employed, by the Company as a
consultant if no other agreement governs nondisclosure and assignment of
inventions during such period.  This Agreement is the final, complete and
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions and agreements between us relating
to the subject matter hereof.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged.  Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

 

12.9                        Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING
THIS AGREEMENT, I HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND I HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT.  THIS AGREEMENT MAY NOT BE CONSTRUED AGAINST ANY PARTY BY REASON
OF THE DRAFTING OR PREPARATION HEREOF.

 

[Signatures on Following Page]

 

8

--------------------------------------------------------------------------------



 

This Agreement is effective as of November 12, 2018.

 

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.

 

 

Dated:

11-12-2018

 

 

 

 

 

 

 

/s/ Brant H. DeMuth

 

Signature

 

Name: Brant H. DeMuth

 

 

 

 

 

 

Accepted and Agreed To:

 

 

 

 

BONANZA CREEK ENERGY, INC.

 

 

 

 

 

 

 

By:

/s/ Cyrus D. Marter IV

 

Name:

Cyrus D. Marter IV

 

Title:

Senior Vice President, General Counsel and Secretary

 

Dated:

11-12-2018

 

 

9

--------------------------------------------------------------------------------